Exhibit 10.35

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED WITH [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

AWARD/CONTRACT

1.  THIS CONTRACT IS A RATED ORDER UNDER DPAS (15 CFR 700)

RATING

PAGE OF PAGES

1                3

2.  CONTRACT (Proc. Inst. Ident) NO. 75A50120C00001

3. EFFECTIVE DATE

See Block 20C

4.  REQUISITION/PURCHASE REQUEST/PROJECT NO.

See Schedule

5.  ISSUED BY          CODE

ASPR-BARDA

6.  ADMINISTERED BY (if other than item 5) CODE

ASPR-BARDA

ASPR-BARDA

200 Independence Ave., S.W.

Room 640-G

Washington DC 20201

ASPR-BARDA

US DEPT OF HEALTH & HUMAN SERVICES

BIOMEDICAL ADVANCED RESEARCH & DEVELOPMENT AUT

200 INDEPENDENCE AVE, S.W.

Washington DC  20201

7.  NAME AND ADDRESS OF CONTRACTOR

(No., street, country, State and ZIP Code)

 

8.  DELIVERY FOR ORIGIN       ☒ OTHER

(See below)

PARATEK PHARMACEUTICALS INC 15490007

Attn:  [***]

PARATEK PHARMACEUTICALS, INC.

75 PARK PLZ FL 4

BOSTON MA 021163934

9.  DISCOUNT FOR PROMPT PAYMENT

CODE  1549007

FACILITY CODE

10.  SUBMIT INVOICES

(4 copies unless otherwise specified)

TO THE ADDRESS SHOWN IN

[gbtsirbw0m4c000001.jpg]

ITEM

11.  SHIP TO/MARK FOR       CODE

HHS

12. PAYMENT WILL BE MADE BY       CODE

PSC

HHS

200 Independence Avenue, SW

Washington DC 20201

PSC

Program Support Center

7700 Wisconsin Ave

Bethesda MD 20814

13.  AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION

10 U.S.C. 2304 (c) (                  )   ☒ 41 U.S.C. 3304
(a)(                     )

14.  ACCOUNTING AND APPROPRIATION DATA

2020.1990051.25106

15A  ITEM NO

15B.  SUPPLIES/SERVICES

15C.  QUANTITY

15D. UNIT

153. UNIT PRICE

15F AMOUNT

 

Continued

 

 

 

 

15G.  TOTAL AMOUNT OF CONTRACT

[gbtsirbw0m4c000002.jpg]

$59,380,559.00

16.  TABLE OF CONTENTS

☒

SEC.

DESCRIPTION

PAGE(S)

☒

SEC.

DESCRIPTION

PAGE(S)

PART I – THE SCHEDULE

PART II – CONTRACT CLAUSES

 

A

SOLICITATION/CONTRACT FORM

 

☒

I

CONTRACT CLAUSES

38

☒

B

SUPPLIES OR SERVICES AND PRICES/COSTS

3

PART III – LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACH

☒

C

DESCRIPTION/SPECS/WORK STATEMENT

10

☒

J

list of attachments

42

☒

D

PACKAGING AND MARKING

12

PART IV – REPRESENTATIONS AND INSTRUCTIONS

☒

E

INSPECTION AND ACCEPTANCE

13

☒

K

REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS

43

☒

F

DELIVERIES OR PERFORMANCE

14

 

☒

G

CONTRACT ADMINISTRATION DATA

21

 

L

INSTRS. CONDS, AND NOTICES TO OFFERORS

 

☒

H

SPECIAL CONTRACT REQUIREMENTS

25

 

M

EVALUATION FACTORS FOR AWARD

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 (SEALED-BID OR NEGOTIATED PROCUREMENT)
OR 18 (SEALED-BID PROCUREMENT) AS APPLICABLE

 

 

--------------------------------------------------------------------------------

 

 

17. ☒ CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return _1_ copies to issuing office.) Contractor agrees to furnish
and deliver all items or perform all the services and set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein.  The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents:  (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein.  (Attachments are listed herein).

18. ☐ SEALED-BID AWARD (Contractor is not required to sign this document.)  Your
bid on Solicitation Number

 

including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the items listed above and on
any continuation sheets.  This award consummates the contract which consists of
the following documents:  (a) the Government’s solicitation and your bid, and
(b) this award/contract.  No further contractual document is necessary.  (Block
18 should be checked only when awarding a sealed-bid contract).

19A.  NAME AND TITLE OF SIGNER (Type or print)

[***]

20A.  NAME OF CONTRACTING OFFICER

[***]

 

19B.  NAME OF CONTRACTOR

 

By [***]

(Signature of person authorized to sign)

19C.  DATE

SIGNED

 

12/18/2019

20B.  UNITED STATE OF AMERICA

 

By [***]

(Signature of the Contracting Officer)

20C.  DATE SIGNED

 

12/18/2019

 

 

 

--------------------------------------------------------------------------------

 

 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

PAGE                OF

2                         2

NAME OF OFFEROR OR CONTRACTOR

PARATEK PHARMACEUTICALS INC 1549007

ITEM NO.

(A)

SUPPLIES/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

Tax ID Number:        33-0960223
DUNS Number:        [***]
Appr. Yr.: 2020 CAN: [***] Object Class: [***]
Period of Performance: 12/18/2019 to 12/17/2024

 

 

 

[***]

1

Late Stage Development to Support Licensure of Antibiotic through EUA or FDA
Marketing Authorization
Requisition No: [***]

 

 

 

[***]

2

Initial Purchase, Storage, and Delivery of Antibiotic as FDP to VMI or SNS
Obligated Amount: [***]
Requisition No: [***]

 

 

 

0.00

3

Supplemental Late Stage Development as Requested by FDA to Support Licensure of
Antibiotics through FDA Marketing Authorization
Amount: $12,672,339.00(Option Line Item)

 

 

 

0.00

4

BARDA Security Requirements
Amount: $20,435,260.00(Option Line Item)

 

 

 

0.00

5

Post-Marketing Study Commitments/Requirements for Authorized Commercial
Indication including Relabeling of Approved Drug in the ASPR/SNS or VMI
Amount: $76,774,872.00(Option Line Item)

 

 

 

0.00

6

Additional Procurement of Antibiotics as Final Drug Product ([***])
Amount: [***] (Option Line Item)

 

 

 

0.00

7

Additional Procurement of Antibiotics as Final Drug Product ([***])
Amount: [***] (Option Line Item)

 

 

 

0.00

8

Additional Procurement of Antibiotics as Final Drug Product ([***])
Amount: [***] (Option Line Item)

 

 

 

0.00

 

 

 

--------------------------------------------------------------------------------

 

PART I – THE SCHEDULE

SECTION B – SUPPLIES OR SERVICE AND PRICE / COST

ARTICLE B.1.  BRIEF DESCRIPTION OF SUPPLIES OR SERVICES

Paratek is developing NUZYRA® (omadacycline), an oral and parenteral antibiotic
to treat pulmonary anthrax. The drug product is also suitable for prophylactic
use as a priority medical countermeasure.

Under the base period-of-performance, Paratek will conduct development
activities necessary to achieve an Emergency Use Authorization (EUA) licensure
of NUZYRA® followed by the supplemental NDA submission and drug product
manufacturing of the drug product to be stored as vendor managed inventory (VMI)
and subsequently delivered to the Strategic National Stockpile (SNS). The
contract options may be exercised to perform additional studies necessary for
licensure, support post-licensure commitments as required by the FDA, implement
additional security requirements and procure additional treatment courses.

The Research and Development (R&D) effort will progress in specific stages that
cover the base performance segment and several options, if necessary, as
specified in this contract. The period of performance for the base period is 60
months.

ARTICLE B.2.  BASE PERIOD

 

Base Period Cost Reimbursement CLIN

CLIN

Period of

Performance

Supplies/Services

Estimated

Cost

Fixed Fee

Cost + Fixed

Fee (CPFF)

0001

(Base)

[***]

Late stage development activities towards FDA approval for treatment of
pulmonary Anthrax

[***]

[***]

[***]

 

Base Period Fixed Price CLINs

CLIN

Period of

Performance

Supplies/Services

Treatment

Courses

(# of Product)

Unit Price

($)

Total

($)

0002

(Base)

[***]

Initial purchase and delivery of NUZYRA® via VMI

2,500

[***]

[***]

 

*Total funded to date is $59,380,559

3

--------------------------------------------------------------------------------

 

ARTICLE B.3.  OPTIONS

 

Optional Cost Reimbursement CLINs

CLIN

Period of

Performance

Supplies/ Services

Total Est.
Cost

Fixed Fee

Total Cost Plus Fixed Fee ($)

0003

(Option)

[***]

Supplemental Late stage development as requested by FDA to support licensure of
antibiotic(s) through FDA marketing authorization (nonclinical, clinical,
regulatory)

[***]

[***]

$12,672,339

0004

(Option)

06/01/2020 –

[***]

BARDA Security Requirements

[***]

[***]

$20,435,260

0005

(Option)

04/01/2020 –

[***]

Post-Marketing Study Commitments/ Requirements for the authorized commercial
indication including relabeling of approved drug in the ASPR/SNS or VMI (this is
an option that may or may not be exercised as required by the FDA)

[***]

[***]

$76,774,872

4

 

--------------------------------------------------------------------------------

 

 

Optional Fixed Price CLINs

CLIN

Period of

Performance

Supplies/Services

Treatment

Courses

(# of Product)

Unit Price

(SNS/VMI)

Total

($)

0006

(Option)

[***]

Additional procurement of antibiotic(s) as final drug product (FDP) to Vendor
managed inventory (VMI) and/or ASPR/SNS sites.

[***]

[***]

[***]

0007

(Option)

[***]

Additional procurement of antibiotic(s) as final drug product (FDP) to Vendor
managed inventory (VMI) and/or ASPR/SNS sites.

[***]

[***]

[***]

0008

(Option)

[***]

Additional procurement of antibiotic(s) as final drug product (FDP) to Vendor
managed inventory (VMI) and/or ASPR/SNS sites.

[***]

[***]

[***]

 

ARTICLE B.4.  ADVANCE UNDERSTANDINGS

 

a.

Subcontracts and Consultants

Award of any FFP subcontract or FFP consulting agreement in excess of $250,000
or any cost reimbursement subcontract or consulting agreement shall not proceed
without the prior written consent of the Contracting Officer via a Contracting
Officer Authorization (COA) Letter. COA letters will only be issued upon review
of the supporting documentation required by FAR Clause 52.244-2, Subcontracts.
After receiving written consent of the subcontract by the Contracting Officer, a
copy of the signed, executed subcontract and consulting agreement shall be
provided to the Contracting Officer within ten (10) calendar days of full
execution.

5

 

--------------------------------------------------------------------------------

 

 

b.

Site Visits, Inspections and General Audits

At the discretion of the USG and independent of activities conducted by the
Contractor, with 48 hours’ notice to the Contractor, the USG reserves the right
to conduct site visits and inspections on an as needed basis in connection with
technical performance issues, including collection of product samples and
intermediates held by the Contractor, or subcontractor. In case of subcontractor
visits and inspections related to performance under this contract that are
independent of activities conducted by the Contractor, the USG shall demonstrate
cause for such visit and/or inspection. All costs reasonably incurred by the
Contractor and subcontractor for such visit and/or inspection shall be allowable
costs. The Contractor shall coordinate these visits and shall have the
opportunity to accompany the USG on any such visits. Under time-sensitive or
critical situations, the USG reserves the right to suspend the 48 hour notice to
the Contractor. If the Government, Contractor, or other party identifies any
issues during an audit, the Contractor shall capture the issues, identify
potential solutions, and provide a report to the Government for review and
acceptance.

 

•

If issues are identified during the audit, Contractor shall submit an issue
report to the CO and COR within 10 business days detailing the finding and
corrective action(s) of the audit.

 

•

COR and CO will review the issues report and provide a response to the
Contractor within 10 business days.

 

•

Once corrective action is completed, the Contractor will provide a final report
to the CO and COR within a time frame negotiated with the COR in writing after
review of the issues report.

 

c.

QA Audits

BARDA reserves the right to participate in QA audits of the Contractor’s
subcontractors to the extent related to performance of this contract. Upon
completion of the QA audit the Contractor shall provide a report capturing the
findings, results, and next steps in proceeding with any potential
subcontractors. If action is requested for a subcontractor, detailed corrective
and preventative plans for addressing areas of non-conformance to ICH and FDA
regulations for GLP, GMP, or GCP guidelines, as identified in the audit report,
must be provided to the COR for review and acceptance. The Contractor shall
provide responses from the subcontractors to address these concerns and plans
for corrective action execution.

 

•

Contractor shall notify CO and COR of upcoming, ongoing, or recent audits/site
visits of subcontractors by the Contractor as part of bi-weekly communications;

 

•

Contractor shall notify the COR and CO within 10 business days of report
completion. The Contractor shall complete the report within 60 days of the
audit/site visit, or as negotiated with the COR in writing dependent upon the
audit findings;

 

•

COR and CO will review the issues report and provide a response to the
Contractor within 10 business days;

6

 

--------------------------------------------------------------------------------

 

 

•

Once corrective action is completed, the Contractor will provide a final report
to the CO and COR within a time frame negotiated with the COR and CO after
review of the issues report.

 

•

If additional details are needed for clarification of role, responsibility and
processes between the Contractor and USG, it will be defined in the Quality
Agreement outlined in Article B.5, Section h, below.

 

d.

Man-in-Plant

At the discretion of the Government and seven calendar (7) days advance notice
to the Contractor in writing from the Contracting Officer, the Government may
place a man-in-plant in the Contractor’s facility, who shall be subject to the
Contractor’s policies and procedures regarding security and facility access at
all times while in the Contractor’s facility. Consistent with federal law, the
Government will ensure that no Government representative will publish, divulge,
disclose, or make known in any manner, to any extent not authorized by law, any
information coming to him in the course of employment or official duties, while
stationed in a contractor plant.

 

e.

Sharing of contract deliverables within United States Government (USG)

In an effort to build a robust medical countermeasure pipeline through increased
collaboration, BARDA may share technical deliverables with USG entities
responsible for Medical Countermeasure Development. In accordance with
recommendations from the Public Health Emergency Medical Countermeasure
Enterprise Review, agreements established in the Integrated Portfolio’s
Portfolio Advisory Committee (PAC) Charter, and agreements between BARDA and the
Department of Defense and the National Institutes of Health, BARDA may share
technical deliverables and data created in the performance of this contract with
colleagues within the Integrated Portfolio. This advance understanding does not
authorize BARDA to share financial information outside HHS. The Contractor is
advised to review the terms of FAR 52.227-14, Rights in Data – General,
regarding the Government’s rights to deliverables submitted during performance
as well as the Government’s rights to data contained within those deliverables.

 

f.

Overtime Compensation

No overtime (premium) compensation is authorized under the subject contract.

 

g.

Contract Number Designation

On all correspondence submitted under this contract, the Contractor agrees to
clearly identify the contract number that appears on the face page of the
contract as follows:

75A50120C00001

 

h.

Quality Agreement

The Quality Agreement shall define, establish, and document the responsibilities
of both the Contractor and the USG (i.e. – CDC/SNS-Quality Control and BARDA)
for event-

7

 

--------------------------------------------------------------------------------

 

driven and product shipping, receiving, acceptance into the inventory and/or
custody by the USG. These documents shall be drafted, approved, and signed by
all parties prior to the commencement of product procurement and acceptance,
transport and custody of the product under the VMI/DMI or the CDC/SNS. The
Contractor shall provide documentation and resolution for all concerns raised by
USG and commits to cooperation in execution of this agreement. A COA will be
required prior to invoicing against procurement CLINs.

 

i.

Liquidated Damages

If the Contractor fails to deliver the supplies or perform the services within
the time specified and agreed upon by both parties in this contract, and such
failure is not excusable or remedied within 14 calendar days. Beyond this time
frame the Contractor shall, in place of damages, pay the Government liquidated
damages an amount per calendar day of delay to be agreed upon prior to the
execution of FFP optional procurement CLINs.

 

j.

[***]

 

k.

[***]

 

l.

[***]

 

m.

[***]

 

n.

[***]

 

 

8

 

--------------------------------------------------------------------------------

 

ARTICLE B.5.  PROVISIONS TO APPLICABLE COSTS

This section prohibits or restricts the use of contract funds to reimburse
direct cost expenditures for the following items (costs unallowable unless
otherwise approved by the Contracting Officer):

 

a)

Acquisition, by purchase or lease, of any interest in real property;

 

b)

Rearrangement or alteration of facilities;

 

c)

Purchase of lease of any item of general purpose office furniture or office
equipment regardless of dollar value;

 

d)

Accountable Government Property;

 

e)

Overtime

 

f)

General scientific meetings/conferences;

 

g)

Travel costs including foreign travel;

 

h)

Costs incurred in the performance of any cost-reimbursement type subcontract
(including consulting agreements);

 

i)

Costs to be paid for the performance of a fixed-price subcontract that exceeds
$150,000.00;

 

j)

Refreshments and Meal Expenditures;

 

k)

Promotional Items

 

l)

Printing

 

 

9

--------------------------------------------------------------------------------

 

SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

ARTICLE C.1.  STATEMENT OF WORK

Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities not otherwise provided by the Government as needed to perform the
Statement of Work dated December 18, 2019 set forth in SECTION J - List of
Attachments, attached hereto and made a part of the contract.

ARTICLE C.2.  REPORTING REQUIREMENTS

See Section F for specific reporting requirements.

All reports required herein shall be submitted in electronic format. All
paper/hardcopy documents/reports submitted under this contract shall be printed
or copied, double-sided, on at least 30 percent post-consumer fiber paper,
whenever practicable, in accordance with FAR 4.302(b).

ARTICLE C.3.  MEETINGS/SITE VISITS

The Contractor and BARDA shall participate in regular meetings to coordinate and
oversee the contracting effort as requested by the Contracting Officer
(CO)/Contracting Officer’s Representative (COR). Such meetings may include, but
are not limited to, a kickoff meeting to be held at a location determined by the
COR, status update meetings and/or teleconferences, site visits to the
Contractor’s and/or subcontractor’s facilities, and meetings with individual
Contractors and other HHS officials to discuss the technical, regulatory, and
ethical aspects of the program. The Contractor shall provide data, reports, and
presentations to groups of outside experts and USG personnel and USG-contracted
subject matter experts as required by the CO/COR facilitating review of
activities.

The purpose of the kickoff meeting will be to orient the Contractor to HHS/BARDA
and review contract requirements. This meeting usually occurs within a month
after contract award.

Bi-weekly (i.e. – every two weeks) or monthly status update
meetings/teleconferences shall be scheduled and established by the Contracting
Officer’s Representative (COR), the Contractor’s Project Leaders/delegates and
Contracting Officer (CO). During this meeting the Contractor’s Project
Leaders/delegates and designees will discuss the activities since the last call,
any problems that have arisen and the activities planned until the next call
takes place. The Contractor’s Project Leaders/delegates may choose to include
other key personnel on the conference call to give detailed updates on specific
projects or this may be requested by the Contracting Officer’s Representative.

Within five (5) calendar days of Paratek’s receipt of the audit report of an FDA
audit of Contractor or subcontractor facilities related to activities performed
under this contract, the Contractor shall provide copies of the audit findings,
final report, and a plan for addressing areas of nonconformance to FDA
regulations and guidance for GLP, GMP or GCP guidelines as identified in the
final audit report.

10

--------------------------------------------------------------------------------

 

Other U.S. Government Audits

The USG reserves the right to conduct an audit of the Contractor with 72 hours
advance notice in connection with technical performance issues. The USG reserves
the right to accompany the Contractor on routine and for-cause
site-visits/audits of subcontractor(s) related to work performed under this
contract. At the discretion of the USG and independent of testing conducted by
the Contractor, BARDA reserves the right to conduct site visits/audits and
collect samples of product held produced under this contract and held by the
Contractor and subcontractors.

Pre-award site visits may be made with short notice. Contractors are expected to
guarantee the availability of key staff or other staff determined by the
Government as essential for purposes of this site visit.

 

 

11

 

--------------------------------------------------------------------------------

 

SECTION D – PACKAGING, MARKING AND SHIPPING

ARTICLE D.1.  METHOD OF DELIVERY

Unless otherwise specified by the Contracting Officer, all deliverable items to
be furnished to the Government under this contract (including invoices) shall be
made by first class mail, overnight carrier, or email as described in SECTION
F.3.

All deliverables required under this contract shall be packaged, marked and
shipped in accordance with Government specifications. At a minimum, all
deliverables shall be marked with the contract number and Contractor’s name. The
Contractor shall guarantee that all required materials shall be delivered in
immediate usable and acceptable condition.

ARTICLE D.2.  FOB DESTINATION DELIVERIES

The Contractor shall describe the storage conditions for each product,
specifically noting the acceptable temperature range required to maintain
product quality. The Contractor shall be responsible for maintaining product
temperature control until the product(s) arrives at the ASPR/SNS and has
completed product acceptance by the USG. The Contractor shall provide the
Government with an ambient exposure letter that covers the time the product(s)
leaves the Contractor’s validated storage facility until arrival at the
ASPR/SNS. Upon Government acceptance of the product(s) to the Government, the
responsibility for temperature control shall transfer to the Government as well
as the responsibility for logging ambient exposure time (temperatures between
8-25°C). The Contractor will provide and place TempTale(s) on each pallet of
product while the product is inside the Contractor’s validated storage facility
prior to placing the product(s) onto the truck(s) or other mode of
transportation of the designated carrier. The Government’s acceptance of the
aforementioned responsibility applies only to temperature control and does not
indicate its acceptance of the lot(s).

 

 

12

--------------------------------------------------------------------------------

 

SECTION E – INSPECTION AND ACCEPTANCE

ARTICLE E.1.  INSPECTION AND ACCEPTANCE

Inspection and acceptance of reports will be performed by the Contracting
Officer or a duly authorized representative. Technical inspection and acceptance
for reports will take place at:

Biomedical Advanced Research and Development Authority

Office of the Assistant Secretary for Preparedness and Response

200 C Street, S.W.

Washington, D.C. 20024

Inspection or acceptance of product will take place at the VMI or SNS location.

Acceptance may be presumed unless otherwise indicated in writing by the
Contracting Officer or the duty authorized representative within 30 days of
receipt.

ARTICLE E.2.  FEDERAL ACQUISITION REGULATION CLAUSES INCORPORATED BY REFERENCE

This contract incorporates the following clause by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available.

FAR 52.246-2, Inspection of Supplies – Fixed Price (August 1996)

FAR 52.246-4, Inspection of Services - Fixed Price (August 1996)

FAR 52.246-5, Inspection of Services - Cost-Reimbursement (April 1984)

FAR 52.246-8, Inspection of Research and Development – Cost-Reimbursement (May
2001)

FAR 52.246-9, Inspection of Research and Development (Short Form) (April 1984)

FAR 52.246-16, Responsibility for Supplies (April 1984)

 

13

--------------------------------------------------------------------------------

 

 

SECTION F -- DELIVERIES OR PERFORMANCE

ARTICLE F.1.  PERIOD OF PERFORMANCE

The base period of performance of this contract shall be for sixty (60) months
from the date of award. The period of performance may be extended up to an
additional 5 years (10 years total for base plus options) with the exercise of
option(s), structured as CLINs, as set forth in SECTION B. The period of
performance for the base period and option periods shall be consistent with the
dates set forth in SECTION B.

ARTICLE F.2.  Reporting Requirements

The Contractor shall submit to the CO and the COR technical progress reports as
identified below. These reports shall be subject to the technical inspection and
requests for clarification by the COR, and approval by the CO/COR. These reports
shall be brief, factual, and prepared in accordance with the following format:

 

a.

Monthly Progress Report

This report shall include a description of the activities during the reporting
period and the activities planned for the ensuing reporting period. The first
reporting period consists of the first full month of performance plus any
fractional part of the initial month. Thereafter, the reporting period shall
consist of each calendar month.

The Contractor shall submit a Monthly Progress Report on or before the 15th
calendar day following the last day of each reporting period and shall include
the following:

Title Page: The title page for this report shall include the contract number and
title; the type of  report and period that it covers; the Contractor’s name,
address, telephone number, fax number, and e-mail address; and the date of
submission.

Distribution List: A list of individuals receiving the Technical Progress
report.

Progress:

SECTION I - An introduction covering the purpose and scope of the contract
effort.

SECTION II Part A: SUMMARY - A description or table summarizing ongoing
activities.

SECTION II Part B: MANAGEMENT AND ADMINISTRATIVE UPDATE – This section shall
include a description of all meetings, conference calls, etc. that have taken
place during the reporting period. Include progress on administration and
management issues (e.g. evaluating and managing subcontractor performance and
personnel changes). Please include all Quality Management System, Quality
Control, and Quality Assurance Plans as part of this report or as requested by
the COR.

14

--------------------------------------------------------------------------------

 

SECTION II Part C: TECHNICAL PROGRESS – This section shall document the results
of work completed and costs incurred during the period covered in relation to
the proposed progress, effort, and budget. The report shall be in sufficient
detail to explain comprehensively the results achieved.

SECTION II Part D: ISSUES – This section shall include a description of problems
encountered and proposed corrective action; differences between planned and
actual progress; why the differences have occurred and what corrective actions
are planned; and if a project activity is delinquent, then what corrective
action steps are planned. Revised timelines shall be provided.

SECTION II Part E: PROPOSED WORK – This section shall include a summary of work
proposed as a rolling three (3) month forecast for the next reporting period, by
a certain date, and by whom.

SECTION II Part F: MANUFACTURING AND SUPPLY CHAIN MANAGEMENT – This section
shall include a summary of the manufacturing and supply-chain related
activities. Also include in this section updates to the production plan,
capacity projections, stability results, inventory and shipment/distribution
information.

SECTION II Part G: CONTRACTING OFFICER APPROVALS – This section shall include a
table indicating each Contracting Officer Approval (COA) request, its current
status (e.g. date submitted, date approved, date returned), amount requested,
and the vendor for which the COA authorizes subcontracted work to be performed.

Invoices: Summary of any invoices submitted during the reporting period.

A Monthly Progress Report will not be required in the same month Annual Progress
Reports or a Final Report are due.

 

b.

Annual Progress Report

This report shall include a summation of the activities during the reporting
period, and the activities planned for the ensuing reporting period. The first
reporting period consists of the first full year of performance plus any
fractional part of the initial year. Thereafter, the reporting period shall
consist of each calendar year.

The Contractor shall submit an Annual Progress Report on or before the 30th
calendar day following the last day of each annual reporting period and shall
include the following:

Title Page: The title page for this report shall include the contract number and
title; the type of  report and period that it covers; the Contractor’s name,
address, telephone number, fax number, and e-mail address; and the date of
submission.

Distribution List: A list of individuals receiving the Technical Progress
report.

Progress:

15

 

--------------------------------------------------------------------------------

 

SECTION I - An introduction covering the purpose and scope of the contract
effort.

SECTION II Part A: SUMMARY - A description or table summarizing ongoing
activities.

SECTION II Part B: MANAGEMENT AND ADMINISTRATIVE UPDATE – This section shall
include a description of all meetings, conference calls, etc. that have taken
place during the reporting period. Include progress on administration and
management issues (e.g. evaluating and managing subcontractor performance and
personnel changes). Please include all Quality Management System, Quality
Control, and Quality Assurance Plans as part of this report or as requested by
the COR.

SECTION II Part C: TECHNICAL PROGRESS – This section shall document the results
of work completed and costs incurred during the period covered in relation to
proposed progress, effort, and budget. The report shall be in sufficient detail
to explain comprehensively the results achieved.

SECTION II Part D: ISSUES – This section shall include a description of problems
encountered and proposed corrective action; differences between planned and
actual progress; why the differences have occurred and what corrective actions
are planned; and if a project activity is delinquent, then what corrective
action steps are planned. Revised timelines shall be provided.

SECTION II Part E: PROPOSED WORK – This section shall include a summary of work
proposed as a rolling three (3) month forecast for the next reporting period, by
a certain date, and by whom.

SECTION II Part F: MANUFACTURING AND SUPPLY CHAIN MANAGEMENT – This section
shall include a summary of the manufacturing and supply-chain related
activities. Also include in this section updates to the production plan,
capacity projections, stability results, inventory and shipment/distribution
information.

SECTION II Part G: CONTRACTING OFFICER APPROVALS – This section shall include a
table indicating each Contracting Officer Approval (COA) request, its current
status (e.g. date submitted, date approved, date returned), amount requested,
and the vendor for which the COA authorizes subcontracted work to be performed.

Invoices: Summary of any invoices submitted during the reporting period.

An Annual Progress Report will not be required for the period when the Final
Technical Progress Report is due.

 

c.

Draft Final Report and Final Report

These reports are to include a summation of the work performed and results
obtained for execution of various studies or technical work packages during the
entire contract period of performance. This report shall be in sufficient detail
to describe comprehensively the results achieved. The Draft Final Progress
Report shall be due forty-five (45) calendar

16

 

--------------------------------------------------------------------------------

 

days prior to the expiration date of the contract and the Final Progress Report
is due no later than 30 days following the expiration date of the contract. The
report shall conform to the following format:

Title Page: The title for these reports shall include the contract number and
title; the type of report and period that it covers; the Contractor’s name,
address, telephone number, fax number, and e- mail address; and the date of
submission.

Distribution List: A list of individuals receiving the Technical Progress
report.

Progress:

SECTION I: EXECUTIVE SUMMARY - Summarize the purpose and scope of the contract
effort including a summary of the major accomplishments relative to the specific
activities set forth in the Statement of Work.

SECTION II: RESULTS - A detailed description of the work performed and the
results obtained including all expenses for the entire contract period of
performance.

 

d.

FDA Regulatory Agency Correspondence, Meeting Summaries, and Submissions.

 

a)

Within five business days of any formal meeting with the FDA or other regulatory
agency that relates to performance of this contract, the Offeror shall forward
the initial draft minutes to the COR. The Offeror shall forward the final
minutes when available.

 

b)

If related to performance of this contract, the Contractor shall forward the
dates and times of any meeting with the FDA and other regulatory agencies to the
COR as soon as the meeting times are known and make arrangements for appropriate
BARDA staff to attend the meetings.

 

c)

If related to performance of this contract, the Contractor shall provide the COR
the opportunity to review and comment upon any documents to be submitted to the
FDA or other regulatory agency. The Contractor shall provide the COR with five
(5) business days in which to review and provide comments back to the Contractor
prior to the Contractor’s submission to the FDA.

 

d)

The Contractor shall forward Standard Operating Procedures (SOPs) upon request
from the COR.

 

e)

The Contractor shall provide raw data and/or specific analysis of data generated
with USG funds upon request from the COR.

 

f)

If related to performance of this contract, the Contractor shall notify the
Contracting Officer’s Representative and Contracting Officer within 24 hours of
all FDA arrivals to conduct site visits/audits by any regulatory agency. The
Contractor shall provide the USG with an exact copy (non-redacted) of the FDA
Form 483 and the Establishment Inspection Report (EIR) to the extent related to
performance of this

17

 

--------------------------------------------------------------------------------

 

 

contract. The Offeror shall provide the Contracting Officer’s Representative and
Contracting Officer copies of the plan for addressing areas of non-conformance
to FDA regulations for GLP guidelines as identified in the audit report, status
updates during the plans execution, and a copy of all final responses to the FDA
to the extent related to performance of this contract. The Contractor shall also
provide redacted copies of any FDA audits received from subcontractors that
occur as a result of this contract or for this product. The redactions shall be
limited to issues that are unrelated to the subcontractor’s performance on any
award made under this RFP. The Contractor shall make arrangements with the COR
for the appropriate BARDA representative(s) to be present during the final
debrief by the regulatory inspector.

 

e.

Other Requirements/Deliverables

 

a)

Integrated Master Project Plan

The Contractor shall provide an Integrated Master Project Plan (including
tabular and Gantt forms) to the COR that clearly indicates the critical path to
annual deliverables and Work Breakdown Structure (WBS) elements. Attention shall
be placed on providing sufficient turnaround time for the USG (BARDA, FDA, and
CDC) for review of critical documentation. The Contractor shall integrate to
demonstrate interdependencies among all CLINS. The Integrated Master Project
Plan shall be incorporated into any potential contract and will be used to
monitor performance of the contract. This report shall be due within 90 days of
contract award. Updates shall be due as requested by the COR.

 

I.

Critical Path Milestones

The Integrated Master Project Plan shall outline key, critical path milestones,
with “Go/No Go” decision criteria (entrance and exit criteria for each phase of
the project). This report shall be due within 90 days of contract award. Updates
shall be due as requested by the COR.

 

II.

Work Breakdown Structure

The WBS shall be discernable and consistent. The COR may require the Contractor
to furnish WBS data at the work package level or at a lower level if there is
significant complexity and risk associated with the task. This report shall be
due within 90 days of contract award. Updates shall be due as requested by the
COR.

 

III.

Risk Mitigation Plan/Matrix

The Contractor shall develop and maintain a risk management plan that highlights
potential problems and/or issues that may arise during the life of the contract,
their impact on cost, schedule and performance, and appropriate remediation
plans. This plan shall reference relevant WBS/SOW elements where appropriate.
The USG has provided a Risk Mitigation Matrix template (See
http://www.phe.gov/about/amcg/contracts/Pages/toolkit.aspx) to be completed

18

 

--------------------------------------------------------------------------------

 

by any prospective Contractor. This report shall be due within 90 days of
contract award. Updates shall be due as requested by the COR.

 

1.

Technology Packages

Technology packages developed under the contract that includes complete
protocols must be submitted at the request of the Contracting Officer’s
Representative. See FAR clauses 52.227-11, Patent Rights-Ownership by the
Contractor, and 52.227-14, Rights in Data, Alternate II. This report shall be
due upon request from the COR.

 

2.

Experimental Protocols

The Contractor shall submit to the COR all study/experiment/test plans, designs,
and protocols prior to execution for approval or upon request by the COR when
required.

 

3.

Annual/Final Invention Report

All reports and documentation required by FAR Clause 52.227-11, Patent Rights-
Ownership by the Contractor, including, but not limited to, the invention
disclosure report, the confirmatory license, and the Government support
certification. An Annual Invention Report shall be due on or before the 30th
calendar day after the completion of each reporting period. A Final Invention
Report (see FAR 27.303 (b)(2)(ii)) shall be due on or before the expiration date
of the contract. If no invention is disclosed or no activity has occurred on a
previously disclosed invention during the applicable reporting period, a
negative report shall be submitted to the Contracting Officer.

 

4.

Publications

Any manuscript or scientific meeting abstract containing data generated under
this contract must be submitted to COR for review prior to submission. Reports
shall be due within 30 calendar days for manuscripts and 15 calendar days for
abstracts.

 

5.

Press Releases

The Contractor agrees to accurately and factually represent the work conducted
under this contract in all press releases. The Contractor shall ensure the
Contracting Officer has received and approved an advanced copy of any press
release not less than five (5) business days prior to the issuance of any
potential press release.

 

6.

Security Report

To the extent related to performance of this contract, the Contractor shall
report to the government any activity; or incident that is in violation of

19

 

--------------------------------------------------------------------------------

 

established security standards; or indication of loss or theft of government
products. Reports shall be due within 24 hours after occurrence of an activity
or incident.

 

7.

Security Plan

Final plan due within 90 days of contract award.

 

8.

Quality Management System Plan

The Contractor shall submit to the COR a Quality Management System Plan for
approval no later than 90 days from the date of award.

 

9.

Manufacturing Plan

The Contractor shall submit to the COR a comprehensive manufacturing plan for
review and approval no later than 90 days from the date of award.

ARTICLE F.3.  DELIVERABLE SCHEDULE

 

Item

No.

Description

Addresses

Deliverable Schedule

1

Monthly Progress Report

CO: (1) electronic copy

 

COR: (1) electronic copy

Reports are due on or before the 15th of each month following the end of each
reporting period.

2

Annual Progress Report

CO: (1) electronic copy

 

COR: (1) electronic copy

Reports are due on or before the 30th calendar day following the end of each
reporting period.

3

Draft Final Progress Report

CO: (1) electronic copy

 

COR: (1) electronic copy

Report is due 45 Calendar days prior to the expiration date of the contract.

4

Final Progress Report

CO: (1) electronic copy

 

COR: (1) electronic copy

Report is due no later than 30 calendar days after the expiration date of the
contract.

5

FDA/ Regulatory Agency Correspondence and Meeting Summaries

CO: (1) electronic copy

 

COR: (1) electronic copy

Meeting summaries/minutes are due within 5 business days of receipt from the
FDA/regulatory agency, or upon request from the COR.

20

 

--------------------------------------------------------------------------------

 

Item

No.

Description

Addresses

Deliverable Schedule

6

Integrated Master Project Plan

-Critical Path Milestones

-Work Breakdown Structure

-Risk Mitigation Plan/Matrix

CO: (1) electronic copy

 

COR: (1) electronic copy

Report is due within 90 days of contract award. Updates are due as requested by
the COR.

7

Technology Packages

CO: (1) electronic copy

 

COR: (1) electronic copy

Upon request from the COR.

8

Experimental Protocols

CO: (1) electronic copy

 

COR: (1) electronic copy

Upon request from the COR.

9

Annual/Final Invention Report

CO: (1) electronic copy

 

COR: (1) electronic copy

An Annual Invention Report is due on or before the 30th calendar day after the
completion of each annual reporting period. A Final Invention Report is due on
or before the expiration date of the contract.

10

Publications

CO: (1) electronic copy

 

COR: (1) electronic copy

Reports are due within 30 calendar days for manuscripts and 15 calendar days for
abstracts.

11

Press Releases

CO: (1) electronic copy

 

COR: (1) electronic copy

Reports/Notices are due for review by the CO not less than five (5) business
days prior to the issuance of any potential press release.

12

Security Report

CO: (1) electronic copy

 

COR: (1) electronic copy

Reports are due within 24 hours after occurrence of an activity or incident.

13

Security Plan

CO: (1) electronic copy

 

COR: (1) electronic copy

Final plan due within 90 days of contract award.

14

Manufacturing Plan

CO: (1) electronic copy

 

COR: (1) electronic copy

Due within 90 days of contract award.

15

Quality Management System Plan

CO: (1) electronic copy

 

COR: (1) electronic copy

Due within 90 days of contract award

16

Delivery Schedule to the ASPR/SNS or product maintained as VMI

CO: (1) electronic copy

 

COR: (1) electronic copy

Due within 30 days of agreement on delivery location.

21

 

--------------------------------------------------------------------------------

 

 

ARTICLE F.4.  FEDERAL ACQUISITION REGULATION CLAUSES INCORPORATED BY REFERENCE,
FAR 52.252-2 (FEBRUARY 1998)

This contract incorporates the following clause(s) by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available. The full text of each clause may be
accessed electronically at this address:
http://www.acquisition.gov/comp/far/index.html.

FAR 52.242-15, Stop-Work Order (August 1989)

FAR 52.242-15, Stop-Work Order, Alternate 1 (April 1984)

 

 

22

 

--------------------------------------------------------------------------------

 

SECTION G– CONTRACT ADMINISTRATION

ARTICLE G.1.  CONTRACTING OFFICER (CO)

The following Contracting Officer (CO) will represent the Government for the
purpose of this contract:

[***]

DHHS/OS/ASPR/BARDA

200 C St.

O’Neill House Office Building

Washington, D.C. 20515

The Contracting Officer is the only individual who can legally commit and bind
the Government to the expenditure of public funds. No person other than the
Contracting Officer can make any changes to the terms, conditions, general
provisions or other stipulations of this contract. Any other commitment, either
explicit or implied, is invalid.

The CO is the only person with authority to act as agent of the Government under
this contract. Only the Contracting Officer has authority to: (1) direct or
negotiate any changes in the statement of objectives; (2) modify or extend the
period of performance; (3) change the delivery schedule; (4) authorize
reimbursement to the Contractor for any costs incurred during the performance of
this contract; (5) obligate or de-obligate funds into the contract; (6) sign
written licensing agreements; or (7) otherwise change any terms and conditions
of this contract.

No information, other than that which may be contained in an authorized
modification to this contract duly issued by the Contracting Officer, which may
be received from any person employed by the United States Government, or
otherwise, shall be considered grounds for deviation from any stipulation of
this contract.

The Government may unilaterally change its CO designation.

ARTICLE G.2.  CONTRACTING OFFICER’S REPRESENTATIVE (COR)

The following Contracting Officer’s Representative (COR) will represent the
Government for the purpose of this contract:

[***]

Contracting Officer’s Representative

Biomedical Advanced Research and Development Authority (BARDA)

Office of the Assistant Secretary for Preparedness and Response

Department of Health and Human Services

[***]

Mailing Address:

200 C St.

O’Neill House Office Building (BARDA)

Washington, D.C. 20515

23

--------------------------------------------------------------------------------

 

The COR is responsible for:

 

a.

Monitoring the Contractor’s technical progress, including the surveillance and
assessment of performance and recommending to the Contracting Officer changes in
requirements;

 

b.

Assisting the Contracting Officer in interpreting the statement of work and any
other technical performance requirements;

 

c.

Performing technical evaluation as required;

 

d.

Performing technical inspections and assisting the Contracting Officer in
acceptances of deliverables required by this contract;

 

e.

Assisting in the resolution of technical problems encountered during
performance;

 

f.

The Government may unilaterally change its COR designation(s).

ARTICLE G.3.  CONTRACTOR’S POINTS OF CONTACT

The Offeror shall provide primary and secondary points of contact that will be
available 24 hours per day, 7 days per week, to be notified in case of a public
health emergency.

ARTICLE G.4.  KEY PERSONNEL

The key personnel specified in this contract are considered to be essential to
work performance. At least 30 days prior to diverting any of the specified
individuals to other programs or contracts (or as soon as possible, if an
individual must be replaced, for example, as a result of leaving the employ of
the Contractor), the Contractor shall notify the Contracting Officer and shall
submit comprehensive justification for the diversion or replacement request
(including proposed substitutions for key personnel) to permit evaluation by the
Government of the impact on performance under this contract. The Contractor
shall not divert or otherwise replace any key personnel without the written
consent of the Contracting Officer. The Government may modify the contract to
add or delete key personnel at the request of the Contractor or Government.

The following individuals are considered to be essential to the work being
performed hereunder:

 

Name

Title

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

24

 

--------------------------------------------------------------------------------

 

ARTICLE G.5.  INVOICE SUBMISSION

 

a.

The Contractor shall submit an electronic copy of contract monthly
invoices/financial reports to the Contracting Officer as defined above, in
SECTION G of this contract.

 

b.

Contractor invoices/financial reports shall conform to the form, format, and
content requirements of the instructions for Invoice/Financing requests made a
part of the contract at Section J, Attachments 2 & 3.

 

c.

Monthly invoices must include the cumulative total expenses to date, adjusted
(as applicable) to show any amounts suspended by the Government.

 

d.

The Contractor agrees to immediately notify the Contracting Officer in writing
if there is an anticipated overrun (any amount) or unexpended balance (greater
than 10 percent) of the estimated costs for the base period or any options (See
estimated costs under Articles B.2 and B.3) and the reasons for the variance.
Also refer to the requirements of FAR Clause 52.232-20, Limitation of Cost.

 

e.

The Contractor shall submit an electronic copy of the payment request to the
approving official instead of a paper copy. The payment request shall be
transmitted as an attachment via e-mail to the address listed below in one of
the following formats: MSWord, MS Excel, or Adobe Portable Document Format
(PDF). Only one payment request shall be submitted per e-mail and the subject
line of the e-mail shall include the Contractor’s name, contract number, and
unique invoice number.

 

f.

All invoice submissions shall be in accordance with FAR Clause 52.232-25, Prompt
Payment (Alternate I for cost-reimbursement CLINs)

 

g.

The Contractor may not invoice for any CLIN prior to delivery and acceptance of
supplies or services except to the extent that this Contract otherwise permits
the Contractor to invoice every thirty days under cost-reimbursement CLINs.

 

h.

Invoices shall be delivered electronically to the Contracting Officer (CO), the
Contracting Officer’s Representative (COR), PSC, and e-Room electronically.
Unless otherwise specified by the Contracting Officer, all deliverables,
invoices, and reports furnished to the Government under the resultant contract
shall be addressed as follows:

 

[***]

Officer HHS/ASPR/BARDA

200 C Street, S.W.

O’Neill House Office Building Washington, DC 20515

[***]

[***]

Contracting Officer Representative HHS/ASPR/BARDA

200 C Street, S.W.

O’Neill House Office Building Washington, DC 20515

[***]

[***]

 

25

 

--------------------------------------------------------------------------------

 

ARTICLE G.6.  PROVIDING ACCELERATED PAYMENT TO SMALL BUSINESS SUBCONTRACTORS,
FAR 52.232-40 (DECEMBER 2013)

 

a.

Upon receipt of accelerated payments from the Government, the Contractor shall
make accelerated payments to its small business subcontractors under this
contract, to the maximum extent practicable and prior to when such payment is
otherwise required under the applicable contract or subcontract, after receipt
of a proper invoice and all other required documentation from the small business
subcontractor.

 

b.

The acceleration of payments under this clause does not provide any new rights
under the Prompt Payment Act.

 

c.

Include the substance of this clause; include this paragraph c, in all
subcontracts with small business concerns, including subcontracts with small
business concerns for the acquisition of commercial items.

ARTICLE G.7.  CONTRACT COMMUNICATIONS/CORRESPONDENCE

The Contractor shall identify all correspondence, reports, and other data
pertinent to this contract by imprinting the contract number 75A50120C00001 from
Page 1 of the contract.

ARTICLE G.8.  POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

Interim and final evaluations of Contractor performance will be prepared on this
contract in accordance with FAR Subpart 42.15. The final performance evaluation
will be prepared at the time of completion of work. In addition to the final
evaluation, interim evaluation(s) will be prepared annually as to coincide with
the Anniversary date of the contract.

Interim and final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation. The Contractor will be permitted
thirty days to review the document and to submit additional information or a
rebutting statement. If agreement cannot be reached between the parties, the
matter will be referred to an individual one level above the Contracting Officer
whose decision will be final.

Copies of the evaluations, Contractor responses, and review comments, if any,
will be retained as part of the contract file, and may be used to support future
award decisions.

 

2.

Electronic Access to Contractor Performance Evaluations

Contractors may access evaluations through a secure website for review and
comment at the following:

http://cpars.gov

 

26

 

--------------------------------------------------------------------------------

 

ARTICLE G.9.  REIMBURSEMENT OF COST

The Government shall reimburse the Contractor those costs determined by the
Contracting Officer to be allowable (hereinafter referred to as allowable cost)
in accordance with FAR 52.216-7, Allowable Cost and Payment and FAR Subpart
31.2.

ARTICLE G.10.  GOVERNMENT PROPERTY

1.

In addition to the requirements of the clause, GOVERNMENT PROPERTY, incorporated
in SECTION I of this contract, the Contractor shall comply with the provisions
of HHS Publication, “Contractor’s Guide for Control of Government Property,”
which is incorporated into this contract by reference. This document can be
accessed at:

http://www.hhs.gov/hhsmanuals/ (HHS Logistics Management Manual)

Among other issues, this publication provides a summary of the Contractor’s
responsibilities regarding purchasing authorizations and inventory and reporting
requirements under the contract.

2.

Notwithstanding the provisions outlined in the HHS Publication, “Contractor’s
Guide for Control of Government Property,” which is incorporated in this
contract in paragraph 1. above, the Contractor shall use the form entitled,
“Report of Government Owned, Contractor Held Property” for submitting summary
reports required under this contract, as directed by the Contracting Officer or
his/her designee. This form is included as an attachment in SECTION J of this
contract.

3.

Title will vest in the Government for equipment purchased as a direct cost.

ARTICLE G.11.  INDIRECT COST RATES

The following provisional indirect rates will be utilized for billing purposes
during the period of performance:

Overhead: [***]

Fringe: [***]

Final indirect rates will be established annually through an internal auditor.

 

 

27

 

--------------------------------------------------------------------------------

 

SECTION H – SPECIAL CONTRACT REQUIREMENTS

The Contractor is responsible for following the requirements below in conducting
its own work under this Contract. The Contractor also is responsible for
incorporating these provisions into any subcontract awarded, if applicable to
the specific nature of the work in the subcontract. Accordingly, those
provisions shall be flowed-down as applicable.

ARTICLE H.1.  PROTECTION OF HUMAN SUBJECTS

 

a.

The Contractor agrees that the rights and welfare of human subjects involved in
research under this contract shall be protected in accordance with 45 CFR Part
46 and with the Contractor’s current Assurance of Compliance on file with the
Office for Human Research Protections (OHRP), Department of Health and Human
Services. The Contractor further agrees to provide certification at least
annually that the Institutional Review Board has reviewed and approved the
procedures, which involve human subjects in accordance with 45 CFR Part 46 and
the Assurance of Compliance.

 

b.

The Contractor shall bear full responsibility for the performance of all work
and services involving the use of human subjects under this contract and shall
ensure that work is conducted in accordance with the protocol(s) approved by
either the IRB or IEC. The parties hereto agree that the Contractor retains the
right to control and direct the performance of all work under this contract. The
Contractor shall not deem anything in this contract to constitute the Contractor
or any subcontractor, agent or employee of the Contractor, or any other person,
organization, institution, or group of any kind whatsoever, as the agent or
employee of the Government. The Contractor agrees that it has entered into this
contract and will discharge its obligations, duties, and undertakings and the
work pursuant thereto, whether requiring professional judgment or otherwise, as
an independent Contractor without imputing liability on the part of the
Government for the acts of the Contractor or its employees.

 

c.

Contractors involving other agencies or institutions in activities considered to
be engaged in research involving human subjects must ensure that such other
agencies or institutions obtain their own FWA if they are routinely engaged in
research involving human subjects or ensure that such agencies or institutions
are covered by the Contractors’ FWA via designation as agents of the institution
or via individual investigator agreements (see OHRP website at:
http://www.hhs.gov/ohrp/policy/guidanceonalternativetofwa.pdf).

 

d.

If at any time during the performance of this contract, the Contracting Officer
determines, in consultation with OHRP that the Contractor is not in compliance
with any of the requirements and/or standards stated in paragraphs (a) and (b)
above, the Contracting Officer may immediately suspend, in whole or in part,
work and further payments under this contract until the Contractor corrects the
noncompliance. The Contracting Officer may communicate the notice of suspension
by telephone with confirmation in writing. If the Contractor fails to complete
corrective action within the period of time designated in the Contracting
Officer’s written notice of suspension, the Contracting Officer may, after
consultation with OHRP, terminate this contract in whole or in part, and the
Contractor’s

28

--------------------------------------------------------------------------------

 

 

name may be removed from the list of those Contractors with approved Human
Subject Assurances.

ARTICLE H.2.  CLINICAL RESEARCH

These Clinical Terms apply to all grants and contracts that involve clinical
research.

The Government shall have unlimited rights to all protocols, data generated from
the execution of these protocols, and final reports, funded by the Government
under this contract, as defined in Rights in Data Clause in FAR 52.227-14,
Alternate II. The Government reserves the right to request that the Contractor
provide any contract deliverable in a non-redacted form, to ensure the
Government has the ability to review and distribute the deliverables, as the
Government deems necessary.

H.2.1Safety and Monitoring Issues

Institutional Review Board (IRB) or Independent Ethics Committee (IEC) Approval

Before award and then with Annual Progress Reports, the Contractor shall submit
to the Government a copy of the current IRB or IEC approved informed consent
document, documentation of continuing review and approval and the Office of
Human Research Protections (OHRP) FWA number for the institution or site.

If other institutions are involved in the research (e.g., a multicenter clinical
trial or study), each institution’s IRB or IEC must review and approve the
protocol. They must also provide the Government initial and annual documentation
of continuing review and approval, including the current approved informed
consent document and FWA number.

The grantee institution must ensure that the applications as well as all
protocols are reviewed by their IRB or IEC.

To help ensure the safety of participants enrolled in BARDA-funded studies, the
Contractor must provide the Government a summary explanation and copies of
documents related to all major changes in the status of ongoing protocols,
including the following:

 

1.

All amendments or changes to the protocol, identified by protocol version
number, date, or both and date it is valid.

 

2.

All changes in informed consent documents, identified by version number, date,
or both and dates it is valid.

 

3.

Termination or temporary suspension of patient accrual.

 

4.

Termination or temporary suspension of the protocol.

 

5.

Any change in IRB approval.

 

6.

Any other problems or issues that could affect the participants in the studies.

29

 

--------------------------------------------------------------------------------

 

Contractors must notify BARDA through the Contracting Officer’s Representative
(COR) and Contracting Officer (CO) of any of the above changes within 24 hours
by email, followed by a letter signed by the institutional business official,
detailing notification of the change of status to the local IRB and a copy of
any responses from the IRB or IEC.

If a clinical protocol has been reviewed by an Institutional Bio-safety
Committee (IBC) or the NIH Recombinant DNA Advisory Committee (RAC), the
Contractor must provide information about the initial and ongoing review and
approval, if any. See the NIH Guidelines for Research Involving Recombinant DNA
Molecules.

H.2.2.Data and Safety Monitoring Requirements

The Contractor may be required to conduct independent safety monitoring for
clinical trials of investigational drugs, devices, or biologics; clinical trials
of licensed products; and clinical research of any type involving more than
minimal risk to volunteers. Independent monitoring can take a variety of forms.
Phase III clinical trials must have an assigned independent data and safety
monitoring board (DSMB); other trials may require DSMB oversight as well.
Consistent with other audit provisions in this contract, the Contractor shall
inform the Government of any upcoming site visits and/or audits of Contractor
facilities funded under this effort. BARDA reserves the right to accompany the
Contractor on site visits and/or audits of Contractors and Subcontractors as the
Government deems necessary.

The type of monitoring to be used shall be mutually agreed upon between the
Contractor and the Government before enrollment starts. Discussions with the
responsible COR regarding appropriate safety monitoring and approval of the
final monitoring plan by the COR must occur before patient enrollment begins and
may include discussions about the appointment of one of the following:

 

1.

Independent Safety Monitor – a physician or other appropriate expert who is
independent of the study and available in real time to review and recommend
appropriate action regarding adverse events and other safety issues.

 

2.

Independent Monitoring Committee (IMC) or Safety Monitoring Committee (SMC) – a
small group of independent investigators and biostatisticians who review data
from a particular study.

 

3.

Data and Safety Monitoring Board – an independent committee charged with
reviewing safety and trial progress and providing advice with respect to study
continuation, modification, and termination. The Contractor may be required to
use an established BARDA DSMB or to organize an independent DSMB. All phase III
clinical trials must be reviewed by a DSMB; other trials may require DSMB
oversight as well. Please refer to: NIAID Principles for Use of a Data and
Safety Monitoring Board (DSMB) for Oversight of Clinical Trials Policy. The
Government retains the right to place a nonvoting member on the DSMB.

When a monitor or monitoring board is organized, a description of it, its
charter or operating procedures (including a proposed meeting schedule and plan
for review of adverse events), and

30

 

--------------------------------------------------------------------------------

 

roster and curriculum vitae from all members must be submitted to and approved
by the Government before enrollment starts.

Additionally, the Contractor must submit written blinded summaries of all
reviews conducted by the monitoring group to the Government within 30 days of
reviews or meetings.

H.2.3.BARDA Protocol Review Process Before Patient Enrollment Begins

BARDA has a responsibility to ensure that mechanisms and procedures are in place
to protect the safety of participants in BARDA-supported clinical trials.
Therefore, before patient accrual or participant enrollment, the Contractor must
provide the following (as applicable) for review and approval by the Government:

 

4.

IRB or IEC approved clinical research protocol identified by version number,
date, or both, including details of study design, proposed interventions,
patient eligibility, and exclusion criteria;

 

5.

Documentation of IRB or IEC approval, including OHRP FWA number, IRB or IEC
registration number, and IRB or IEC name;

 

6.

IRB or IEC approved informed consent document, identified by version number,
date, or both and date it is valid;

 

7.

Plans for the management of side effects;

 

8.

Procedures for assessing and reporting adverse events;

 

9.

Plans for data and safety monitoring (see B above) and monitoring of the
clinical study site, pharmacy, and laboratory;

 

10.

Documentation that the Contractor and all study staff responsible for the design
or conduct of the research have received Good Clinical Practice (GCP) training
in the protection of human subjects.

BARDA comments will be forwarded to the Contractor within two weeks (10 business
days) of receipt of the above information. The Contractor must address in
writing all study design, safety, regulatory, ethical, and conflict of interest
concerns raised by the COR to the satisfaction of the Government before patient
accrual or participant enrollment can begin. After the Government receives the
corrected documentation, a written Contracting Officer Authorization (COA)
letter may be provided to the Contractor. This COA provides authorization to the
Contractor to execute the specific clinical study funded in part or in whole by
the Government.

Documentation of IRB approval, including OHRP FWA number, IRB registration
number, and IRB and name, must be provided to the COR within 24 hours of receipt
by the Contractor.

31

 

--------------------------------------------------------------------------------

 

H.2.4.Required Time-Sensitive Notification

Under an IND or IDE, the sponsor must provide FDA safety reports of serious
adverse events. Under these Clinical Terms of Award, the Contractor must submit
copies to the responsible Contracting Officer’s representative (COR) as follows:

 

1.

Expedited safety report of unexpected or life-threatening experience or death –
A copy of any report of unexpected or life-threatening experience or death
associated with the use of an IND drug, which must be reported to FDA by
telephone or fax as soon as possible but no later than seven days after the IND
sponsor’s receipt of the information, must be submitted to the CO and the COR
within 24 hours of FDA notification.

 

2.

Expedited safety reports of serious and unexpected adverse experiences – A copy
of any report of unexpected and serious adverse experience associated with use
of an IND drug or any finding from tests in laboratory animals that suggests a
significant risk for human subjects, which must be reported in writing to FDA as
soon as possible but no later than 15 calendar days after the IND sponsor’s
receipt of the information, must be submitted to the Contracting Officer’s
Representative within 24 hours of FDA notification.

 

3.

IDE reports of unanticipated adverse device effect – A copy of any reports of
unanticipated adverse device effect submitted to FDA must be submitted to the
Contracting Officer’s Representative within 24 hours of FDA notification.

 

4.

Expedited safety reports – shall be sent to the COR concurrently with the report
to FDA.

 

5.

Other adverse events documented during the course of the trial shall be included
in the annual IND or IDE report and reported to the BARDA annually.

In case of problems or issues, the COR will contact the Contractor within 10
working days by email, followed within 7 calendar days by an official letter to
the Contractor. The Contractor shall forward the official letter to the
principal investigator listing issues and appropriate actions to be discussed.

Safety reporting for research not performed under an IND or IDE.

Ongoing safety reporting requirements for research not performed under an IND or
IDE shall be mutually agreed upon by the Contracting Officer’s Representative
and the Contractor.

ARTICLE H.3.  HUMAN MATERIALS

The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.

32

 

--------------------------------------------------------------------------------

 

ARTICLE H.4.  NEEDLE EXCHANGE

The Contractor shall not use contract funds to carry out any program of
distributing sterile needles or syringes for the hypodermic injection of any
illegal drug.

ARTICLE H.5.  ACKNOWLEDGEMENT OF FEDERAL FUNDING

The Contractor shall clearly state, when issuing statements, press releases,
requests for proposals, bid solicitations and other documents describing
projects or programs funded in whole or in part with Federal money: (1) the
percentage of the total costs of the program or project which will be financed
with Federal money; (2) the dollar amount of Federal funds for the project or
program; and (3) the percentage and dollar amount of the total costs of the
project or program that will be financed by nongovernmental sources.

ARTICLE H.6.  RESTRICTIONS ON ABORTIONS

The Contractor shall not use funds for any abortion.

ARTICLE H.7.  GUN CONTROL

The Contractor shall not use contract funds in whole or in part, to advocate or
promote gun control.

ARTICLE H.8.  CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH

The Contractor shall not use contract funds for (1) the creation of a human
embryo or embryos for research purposes; or (2) research in which a human embryo
or embryos are destroyed, discarded, or knowingly subjected to risk of injury or
death greater than that allowed for research on fetuses in utero under 45 CFR
46.204(b) and Section 498(b) of the Public Health Service Act (42 U.S.C.
289g(b)). The term “human embryo or embryos” includes any organism, not
protected as a human subject under 45 CFR 46 as of the date of the enactment of
this Act, that is derived by fertilization, parthenogenesis, cloning, or any
other means from one or more human gametes or human diploid cells.

Additionally, in accordance with the March 4, 1997 Presidential Memorandum
entitled “Prohibition on Federal Funding for Cloning of Human Beings”, federal
funds may not be used for cloning of human beings.

ARTICLE H.9.  DISSEMINATION OF FALSE OR DELIBERATELY MISLEADING INFORMATION

The Contractor shall not use contract funds to disseminate information that is
deliberately false or misleading.

ARTICLE H.10.  CARE OF LIVE VERTEBRATE ANIMALS

 

a.

Before undertaking performance of any contract involving animal-related
activities where the species is regulated by the United Sates Department of
Agriculture (USDA), the

33

 

--------------------------------------------------------------------------------

 

 

Contractor shall register with the Secretary of Agriculture of the United States
in accordance with 7 U.S.C. 2136 and 9 CFR 2.25 through 2.28. The Contractor
shall furnish evidence of the registration to the Contracting Officer.

 

b.

The Contractor shall acquire vertebrate animals used in research from a dealer
licensed by the Secretary of Agriculture under 7 U.S.C. 2133 and 9 CFR 2.1
through 2.11, or from a source that is exempt from licensing under those
sections.

 

c.

The Contractor agrees that the care, use, and intended use of any live
vertebrate animals in the performance of this contract shall conform with the
Public Health Service (PHS) Policy on Humane Care of Use of Laboratory Animals
(PHS Policy), the current Animal Welfare Assurance (Assurance), the Guide for
the Care and Use of Laboratory Animals (National Academy Press, Washington, DC)
and the pertinent laws and regulations of the United States Department of
Agriculture (see 7 U.S.C. 2131 et seq. and 9 CFR subchapter A, Parts 1-4). In
case of conflict between standards, the more stringent standard shall govern.

 

d.

If at any time during performance of this contract, the Contracting Officer
determines, in consultation with the Office of Laboratory Animal Welfare (OLAW),
National Institutes of Health (NIH), that the Contractor is not in compliance
with any of the requirements and standards stated in paragraphs (a) through (c)
above, the Contracting Officer may immediately suspend, in whole or in part,
work and further payments under this contract until the Contractor corrects the
noncompliance. Notice of the suspension may be communicated by telephone and
confirmed in writing. If the Contractor fails to complete corrective action
within the period of time designated in the Contracting Officer’s written notice
of suspension, the Contracting Officer may, in consultation with OLAW, NIH,
terminate this contract in whole or in part, and the Contractor’s name may be
removed from the list of those contractors with Animal Welfare Assurances.

Note: The Contractor may request registration of its facility and a current
listing of licensed dealers from the Regional Office of the Animal and Plant
Health Inspection Service (APHIS), USDA, for the region in which its research
facility is located. The location of the appropriate APHIS Regional Office, as
well as information concerning this program may be obtained by contacting the
Animal Care Staff, USDA/APHIS, 4700 River Road, Riverdale, Maryland 20737
(Email: ace@aphis.usda.gov ; Web site:
(http://www.aphis.usda.gov/wps/portal/aphis/ourfocus/animalwelfare ).

ARTICLE H.11.  ANIMAL WELFARE

All research involving live, vertebrate animals shall be conducted in accordance
with the Public Health Service Policy on Humane Care and Use of Laboratory
Animals (PHS Policy).  The PHS Policy can be accessed at:
http://grants1.nih.gov/grants/olaw/references/phspol.htm

ARTICLE H.12.  PAPERWORK REDUCTION ACT

 

a.

This contract involves a requirement to collect or record information calling
either for answers to identical questions from 10 or more persons other than
Federal employees, or information from Federal employees which is outside the
scope of their employment, for

34

 

--------------------------------------------------------------------------------

 

 

use by the Federal government or disclosure to third parties; therefore, the
Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.) shall apply to this
contract. No plan, questionnaire, interview guide or other similar device for
collecting information (whether repetitive or single time) may be used without
the Office of Management and Budget (OMB) first providing clearance. Contractors
and the Contracting Officer’s Representative shall be guided by the provisions
of 5 CFR part 1320, Controlling Paperwork Burdens on the Public, and seek the
advice of the HHS operating division or Office of the Secretary Reports
Clearance Officer to determine the procedures for acquiring OMB clearance.

 

b.

The Contractor shall not expend any funds or begin any data collection until the
Contracting Officer provides the Contractor with written notification
authorizing the expenditure of funds and the collection of data. The Contractor
shall allow at least 120 days for OMB clearance. The Contracting Officer will
consider excessive delays caused by the Government which arise out of causes
beyond the control and without the fault or negligence of the Contractor in
accordance with the Excusable Delays or Default clause of this contract.

ARTICLE H.13.  RESTRICTION ON PORNOGRAPHY ON COMPUTER NETWORKS

The Contractor shall not use contract funds to maintain or establish a computer
network unless such network blocks the viewing, downloading, and exchanging of
pornography.

ARTICLE H.14.  CERTIFICATION OF FILING AND PAYMENT OF TAXES

The Contractor must be in compliance with Section 518 of title V of division H
of the Consolidated Appropriations Act of FY 2014.

ARTICLE H.15.  CONFIDENTIALITY OF INFORMATION

 

a.

Confidential information, as used in this article, means information or data of
a personal nature about an individual, or proprietary information or data
submitted by or pertaining to an institution or organization.

 

b.

The Contracting Officer and the Contractor may, by mutual consent, identify
elsewhere in this contract specific information and/or categories of information
which the Government will furnish to the Contractor or that the Contractor is
expected to generate which is confidential. Similarly, the Contracting Officer
and the Contractor may, by mutual consent, identify such confidential
information from time to time during the performance of the contract. Failure to
agree will be settled pursuant to the “Disputes” clause.

 

c.

If it is established elsewhere in this contract that information to be utilized
under this contract, or a portion thereof, is subject to the Privacy Act, the
Contractor will follow the rules and procedures of disclosure set forth in the
Privacy Act of 1974, 5 U.S.C. 552a, and implementing regulations and policies,
with respect to systems of records determined to be subject to the Privacy Act.

35

 

--------------------------------------------------------------------------------

 

 

d.

Confidential information, as defined in paragraph (a) of this article, shall not
be disclosed without the prior written consent of the individual, institution,
or organization.

 

e.

Whenever the Contractor is uncertain with regard to the proper handling of
material under the contract, or if the material in question is subject to the
Privacy Act or is confidential information subject to the provisions of this
article, the Contractor shall obtain a written determination from the
Contracting Officer prior to any release, disclosure, dissemination, or
publication.

 

f.

Contracting Officer determinations will reflect the result of internal
coordination with appropriate program and legal officials.

 

g.

The provisions of paragraph (d) of this article shall not apply to conflicting
or overlapping provisions in other Federal, State or local laws.

ARTICLE H.16.  INSTITUTIONAL RESPONSIBILITY REGARDING INVESTIGATOR CONFLICTS OF
INTERESTS

The Institution (includes any Contractor, public or private, excluding a Federal
agency) shall comply with the requirements of 45 CFR Part 94, Responsible
Prospective Contractors, which promotes objectivity in research by establishing
standards to ensure that Investigators (defined as the project director or
principal Investigator and any other person, regardless of title or position,
who is responsible for the design, conduct, or reporting of research funded
under BARDA contracts, or proposed for such funding, which may include, for
example, collaborators or consultants) will not be biased by any Investigator
financial conflicts of interest. 45 CFR Part 94 is available at the following
Web site: http://www.ecfr.gov/cgi-
bin/textidx?c=ecfr&SID=0af84ca649a74846f102aaf664da1623&rgn=div5&view=text&node=45:1.0.1.1.51
&idno=45

As required by 45 CFR Part 94, the Institution shall, at a minimum:

 

a.

Maintain an up-to-date, written, enforceable policy on financial conflicts of
interest that complies with 45 CFR Part 94, inform each Investigator of the
policy, the Investigator’s reporting responsibilities regarding disclosure of
significant financial interests, and the applicable regulation, and make such
policy available via a publicly accessible Web site, or if none currently exist,
available to any requestor within five business days of a request. A significant
financial interest means a financial interest consisting of one or more of the
following interests of the Investigator (and those of the Investigator’s spouse
and dependent children) that reasonably appears to be related to the
Investigator’s institutional responsibilities:

 

1.

With regard to any publicly traded entity, a significant financial interest
exists if the value of any remuneration received from the entity in the twelve
months preceding the disclosure and the value of any equity interest in the
entity as of the date of disclosure, when aggregated, exceeds $5,000. Included
are payments and equity interests;

36

 

--------------------------------------------------------------------------------

 

 

2.

With regard to any non-publicly traded entity, a significant financial interest
exists if the value of any remuneration received from the entity in the twelve
months preceding the disclosure, when aggregated, exceeds $5,000, or when the
Investigator (or the Investigator’s spouse or dependent children) holds any
equity interest; or

 

3.

Intellectual property rights and interests, upon receipt of income related to
such rights and interest.

Significant financial interests do not include the following:

 

1.

Income from seminars, lectures, or teaching, and service on advisory or review
panels for government agencies, Institutions of higher education, academic
teaching hospitals, medical centers, or research institutes with an Institution
of higher learning; and

 

 

2.

Income from investment vehicles, such as mutual funds and retirement accounts,
as long as the Investigator does not directly control the investment decisions
made in these vehicles.

 

 

b.

Require each Investigator to complete training regarding the Institution’s
financial conflicts of interest policy prior to engaging in research related to
any BARDA funded contract and at least every four years. The Institution must
take reasonable steps [see Part 94.4(c)] to ensure that investigators working as
collaborators, consultants or subcontractors comply with the regulations.

 

c.

Designate an official(s) to solicit and review disclosures of significant
financial interests from each Investigator who is planning to participate in, or
is participating in, the BARDA funded research.

 

d.

Require that each Investigator who is planning to participate in the BARDA
funded research disclose to the Institution’s designated official(s) the
Investigator’s significant financial interest (and those of the Investigator’s
spouse and dependent children) no later than the date of submission of the
Institution’s proposal for BARDA funded research. Require that each Investigator
who is participating in the BARDA funded research to submit an updated
disclosure of significant financial interests at least annually, in accordance
with the specific time period prescribed by the Institution during the period of
the award as well as within thirty days of discovering or acquiring a new
significant financial interest.

 

e.

Provide guidelines consistent with the regulations for the designated
official(s) to determine whether an Investigator’s significant financial
interest is related to BARDA funded research and, if so related, whether the
significant financial interest is a financial conflict of interest. An
Investigator’s significant financial interest is related to BARDA funded
research when the Institution, thorough its designated official(s), reasonably
determines that the significant financial interest: Could be affected by the
BARDA funded research; or is in an entity whose financial interest could be
affected by the research. A financial conflict of interest exists when the
Institution, through its designated

37

 

--------------------------------------------------------------------------------

 

 

official(s), reasonably determines that the significant financial interest could
directly and significantly affect the design, conduct, or reporting of the BARDA
funded research.

 

f.

Take such actions as necessary to manage financial conflicts of interest,
including any financial conflicts of a subcontractor Investigator. Management of
an identified financial conflict of interest requires development and
implementation of a management plan and, if necessary, a retrospective review
and mitigation report pursuant to Part 94.5(a).

 

g.

Provide initial and ongoing FCOI reports to the Contracting Officer pursuant to
Part 94.5(b).

 

h.

Maintain records relating to all Investigator disclosures of financial interests
and the Institution’s review of, and response to, such disclosures, and all
actions under the Institution’s policy or retrospective review, if applicable,
for at least 3 years from the date of final payment or, where applicable, for
the other time periods specified in 48 CFR Part 4, subpart 4.7, Contract Records
Retention.

 

i.

Establish adequate enforcement mechanisms and provide for employee sanctions or
other administrative actions to ensure Investigator compliance as appropriate.

If the failure of an Institution to comply with an Institution’s financial
conflicts of interest policy or a financial conflict of interest management plan
appears to have biased the design, conduct, or reporting of the BARDA funded
research, the Institution must promptly notify the Contracting Officer of the
corrective action taken or to be taken. The Contracting Officer will consider
the situation and, as necessary, take appropriate action or refer the matter to
the Institution for further action, which may include directions to the
Institution on how to maintain appropriate objectivity in the BARDA funded
research project.

The Contracting Officer and/or HHS may inquire at any time before, during, or
after award into any Investigator disclosure of financial interests, and the
Institution’s review of, and response to, such disclosure, regardless of whether
the disclosure resulted in the Institution’s determination of a financial
conflict of interests. The Contracting Officer may require submission of the
records or review them on site. On the basis of this review of records or other
information that may be available, the Contracting Officer may decide that a
particular financial conflict of interest will bias the objectivity of the BARDA
funded research to such an extent that further corrective action is needed or
that the Institution has not managed the financial conflict of interest in
accordance with Part 94.6(b). The issuance of a Stop Work Order by the
Contracting Officer may be necessary until the matter is resolved.

If the Contracting Officer determines that BARDA funded clinical research, whose
purpose is to evaluate the safety or effectiveness of a drug, medical device, or
treatment, has been designed, conducted, or reported by an Investigator with a
financial conflict of interest that was not managed or reported by the
Institution, the Institution shall require the Investigator involved to disclose
the financial conflict of interest in each public presentation of the results of
the research and to request an addendum to previously published presentations.

38

 

--------------------------------------------------------------------------------

 

ARTICLE H.17.  PUBLICATION AND PUBLICITY

The Contractor shall acknowledge the support of the Department of Health and
Human Services, Office of the Assistant Secretary for Preparedness and Response,
Biomedical Advanced Research and Development Authority whenever publicizing the
work under this contract in any media by including an acknowledgment
substantially as follows:

“This project has been funded in whole or in part with Federal funds from the
Office of the Assistant Secretary for Preparedness and Response, Biomedical
Advanced Research and Development Authority, under Contract No. 75A50120C00001.

Press Releases:

The Contractor shall clearly state, when issuing statements, press releases,
requests for proposals, bid solicitations and other documents describing
projects or programs funded in whole or in part with Federal money that: (1) the
percentage of the total costs of the program or project which will be financed
with Federal money; (2) the dollar amount of Federal funds for the project or
program; and (3) the percentage and dollar amount of the total costs of the
project or program that will be financed by non-Governmental sources.

ARTICLE H.18.  REPORTING MATTERS INVOLVING FRAUD, WASTE, AND ABUSE

Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in BARDA funded programs is encouraged to report such matters to the
HHS Inspector General’s Office in writing or on the Inspector General’s Hotline.
The toll free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls
will be handled confidentially. The e-mail address is Htips@os.dhhs.gov and the
mailing address is:

Office of Inspector General

Department of Health and Human Services

TIPS HOTLINE

P.O. Box 23489

Washington, D.C. 20026

ARTICLE H.19.  PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES

The Offeror acknowledges that U.S. Executive Orders and Laws, including but not
limited to E.O. 13224 and Pub. L. 107-56, prohibit transactions with, and the
provision of resources and support to, individuals and organizations associated
with terrorism. It is the legal responsibility of the Offeror to ensure
compliance with these Executive Orders and Laws. This clause must be included in
all subcontracts issued under this contract.

ARTICLE H.20.  ACCESS TO DOCUMENTATION/DATA

The Government shall have physical and electronic access to all documentation
and data generated under this contract, including: all data documenting
Contractor performance, all data generated, all communications and
correspondence with regulatory agencies and bodies to

39

 

--------------------------------------------------------------------------------

 

include all audit observations, inspection reports, milestone completion
documents, and all Contractor commitments and responses. The Contractor shall
provide the Government with an electronic copy of all correspondence with the
FDA relating to performance under this contract within 24 hours of receipt. The
Government shall acquire unlimited rights to all data funded under any contract
awarded in response to this RFP in accordance with FAR Subpart 27.4 and FAR
Clause 52.227-14, Alternate II.

ARTICLE H.21.  IDENTIFICATION AND DISPOSITION OF DATA

The Contractor will be required to provide certain data generated under this
contract to the Department of Health and Human Services (HHS). HHS reserves the
right to review any other data determined by HHS to be relevant to this
contract.  The Contractor shall keep copies of all data required by the Food and
Drug Administration (FDA) relevant to this contract for the time specified by
the FDA.

ARTICLE H.22.  DISSEMINATION OF INFORMATION

No data obtained under this contract shall be released or publicized without the
prior written consent of the COR, whose approval shall not be unreasonably
withheld, conditioned, or delayed, provided that no such consent is required to
comply with any law, rule, regulation, court ruling or similar order; for
submission to any government entity’ for submission to any securities exchange
on which the Contractor’s (or its parent corporation’s) securities may be listed
for trading or as may otherwise be required to comply with the public company
disclosure requirements; or to third parties relating to securing, seeking,
establishing or maintaining regulatory or other legal approvals or compliance,
financing and capital raising activities, or mergers, acquisitions or
contractual obligations, or other business transactions.

ARTICLE H.23.  DISSEMINATION OF FALSE OR DELIBERATELY MISLEADING INFORMATION

The Contractor shall not use contract funds to disseminate information that is
deliberately false or misleading.

ARTICLE H.24.  PUBLIC ACCESS TO ARCHIVED PUBLICATIONS RESULTING FROM ASPR FUNDED
RESEARCH

All ASPR-funded investigators shall submit to the NIH National Library of
Medicine’s (NLM) PubMed Central (PMC) an electronic version of the author’s
final manuscript, upon acceptance for publication, of any peer-reviewed
scientific publications resulting from research supported in whole or in part
with Federal funds from the Department of Health and Human Services; Office of
the Assistant Secretary for Preparedness and Response. ASPR defines the author’s
final manuscript as the final version accepted for journal publication, and
includes all modifications from the publishing peer review process. The PMC
archive will preserve permanently these manuscripts for use by the public,
health care providers, educators, scientists, and ASPR. The Policy directs
electronic submissions to the NIH/NLM/PMC: http://www.pubmedcentral.nih.gov .

Additional information is available at
http://www.phe.gov/Preparedness/planning/science/Pages/AccessPlan.aspx

40

 

--------------------------------------------------------------------------------

 

ARTICLE H.25.  CONFLICT OF INTEREST

The Contractor represents and warrants that, to the best of the Contractor’s
knowledge and belief, there are no relevant facts or circumstances which could
give rise to an organizational conflict of interest, as defined in FAR 2.101 and
Subpart 9.5, or that the Contractor has disclosed all such relevant information.
Prior to commencement of any work, the Contractor agrees to notify the
Contracting Officer promptly that, to the best of its knowledge and belief, no
actual or potential conflict of interest exists or to identify to the
Contracting Officer any actual or potential conflict of interest the firm may
have. In emergency situations, however, work may begin but notification shall be
made within five (5) working days. The Contractor agrees that if an actual or
potential organizational conflict of interest is identified during performance,
the Contractor shall promptly make a full disclosure in writing to the
Contracting Officer. This disclosure shall include a description of actions
which the Contractor has taken or proposes to take, after consultation with the
Contracting Officer, to avoid, mitigate, or neutralize the actual or potential
conflict of interest. The Contractor shall continue performance until notified
by the Contracting Officer of any contrary action to be taken. Remedies include
termination of this contract for convenience, in whole or in part, if the
Contracting Officer deems such termination necessary to avoid an organizational
conflict of interest. If the Contractor was aware of a potential organizational
conflict of interest prior to award or discovered an actual or potential
conflict after award and did not disclose it or misrepresented relevant
information to the Contracting Officer, the Government may terminate the
contract for default, debar the Contractor from Government contracting, or
pursue such other remedies as may be permitted by law or this contract.

ARTICLE H.26.  IN-PROCESS REVIEW

In Process Reviews (IPR) will be conducted at the discretion of the Government
to discuss the progression of the milestones. The Government reserves the right
to revise the milestones and budget pending the development of the project.
Deliverables may be required when the IPRs are conducted. The Contractor’s
success in completing the required tasks under each work segment must be
demonstrated through the Deliverables and Milestones specified under SECTION F.
Those deliverables will constitute the basis for the Government’s decision, at
its sole discretion, to proceed with the work segment, or unilaterally institute
changes to the work segment, or terminate the work segment.

IPRs may be scheduled at the discretion of the Government to discuss progression
of the contract. The Contractor shall provide a presentation following a
prescribed template which will be provided by the Government at least 30 days
prior to the IPR. The Contractor shall provide a draft presentation to the
Contracting Officer at least 10 days prior to the IPR.

ARTICLE H.27.  PRIVACY ACT APPLICABILITY

1.

Notification is hereby given that the Contractor and its employees are subject
to criminal penalties for violation of the Privacy Act to the same extent as
employees of the Government. The Contractor shall assure that each of its
employees knows the prescribed rules of conduct and that each is aware that he
or she can be subjected to criminal penalty for violation of the Act. A copy of
45 CFR Part 5b, Privacy Act Regulations, may be obtained at
http://www.gpoaccess.gov/cfr/index.html

41

 

--------------------------------------------------------------------------------

 

2.

The Project Officer/COR is hereby designated as the official who is responsible
for monitoring Contractor compliance with the Privacy Act.

3.

The Contractor shall follow the Privacy Act guidance as contained in the Privacy
Act System of Records number 09-25-0200. This document may be obtained at the
following link:

http://oma.od.nih.gov/ms/privacy/pa-files/0200.htm

ARTICLE H.28.  SECURITY REPORTING REQUIREMENT

Violations of established security protocols shall be reported to the CO and COR
upon discovery within 24 hours of its receipt of any compromise, intrusion, loss
or interference of its security processes and procedures. The Contractor shall
ensure that all software components that are not required for the operation and
maintenance of the database/control system has been removed and/or disabled. The
Contractor shall provide to the CO and the COR information appropriate to
Information and Information Technology software and service updates and/or
workarounds to mitigate all vulnerabilities associated with the data and shall
maintain the required level of system security.

The Contractor will investigate violations to determine the cause, extent, loss
or compromise of sensitive program information, and corrective actions taken to
prevent future violations. The CO in coordination with BARDA will determine the
severity of the violation. Any contractual actions resulting from the violation
will be determined by the CO.

ARTICLE H.29.  [***]

 

 

42

 

--------------------------------------------------------------------------------

 

PART II – CONTRACT CLAUSES

SECTION I – CONTRACT CLAUSES

FAR 52.252-2  Clauses Incorporated by Reference (Feb 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. FAR clauses incorporated into this
contract apply to work performed under fixed-price and cost-reimbursement CLINs
respectively based on the implementing instructions for each clause.

I.1.

FEDERAL ACQUISITION REGULATION (FAR) (48 CFR Chapter 1) CLAUSES

Full text of the FAR clauses may be accessed electronically at:

https://www.acquisition.gov/far/index.html

 

Reg

Clause

Date

Clause Title

FAR

52.202-1

Nov 2013

Definitions

FAR

52.203-3

Apr 1984

Gratuities

FAR

52.203-5

May 2014

Covenant Against Contingent Fees

FAR

52.203-6

Sep 2006

Restrictions on Subcontractor Sales to the Government

FAR

52.203-7

May 2014

Anti-Kickback Procedures

FAR

52.203-8

May 2014

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity

FAR

52.203-10

May 2014

Price or Fee Adjustment for Illegal or Improper Activity

FAR

52.203-12

Oct 2010

Limitation on Payments to Influence Certain Federal Transactions

FAR

52.203-13

Oct 2015

Contractor Code of Business Ethics and Conduct

FAR

52.203-14

Oct 2015

Display of Hotline Poster(s)

FAR

52.203-17

Apr 2014

Contractor Employee Whistleblower Rights and Requirement To Inform Employees of
Whistleblower Rights

FAR

52.203-19

Jan 2017

Prohibition on Requiring Certain Internal Confidentiality Agreements or
Statements

FAR

52.204-4

May 2011

Printed or Copied Double-Sided on Postconsumer Fiber Content Paper

FAR

52.204-10

Oct 2018

Reporting Executive Compensation and First-Tier Subcontract Awards

FAR

52.204-13

Oct 2018

System for Award Management Maintenance

FAR

52.209-6

Oct 2015

Protecting the Government’s Interests When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment

43

--------------------------------------------------------------------------------

 

Reg

Clause

Date

Clause Title

FAR

52.209-9

Oct 2018

Updates of Publicly Available Information Regarding Responsibility Matters

FAR

52.209-10

Nov 2015

Prohibition on Contracting with Inverted Domestic Corporations

FAR

52.210-1

Apr 2011

Market Research

FAR

52.215-2

Oct 2010

Audit and Records – Negotiation

FAR

52.215-8

Oct 1997

Order of Precedence - Uniform Contract Format

FAR

52.215-11

Aug 2011

Price Reduction for Defective Certified Cost or Pricing Data—Modifications.

FAR

52.215-13

Oct 2010

Subcontractor Certified Cost or Pricing Data—Modifications

FAR

52.215-15

Oct 2010

Pension Adjustments and Asset Reversions

FAR

52.215-18

Jul 2005

Reversion or Adjustment of Plans for Postretirement Benefits (PRB) other than
Pensions

FAR

52.215-19

Oct 1997

Notification of Ownership Changes

FAR

52.215-21

Oct 2010

Requirements for Certified Cost or Pricing Data and Data Other Than Certified
Cost or Pricing Data -Modifications

FAR

52.215-23

Oct 2009

Limitations on Pass-Through Charges

FAR

52.216-7

Aug 2018

Allowable Cost and Payment

FAR

52.216-8

Jun 2011

Fixed Fee

FAR

52.219-8

Oct 2018

Utilization of Small Business Concerns

FAR

52.219-28

July 2013

Post-Award Small Business Program Representation

FAR

52.222-1

Feb 1997

Notice to the Government of Labor Disputes

FAR

52.222-2

July 1990

Payment for Overtime Premiums

FAR

52.222-3

Jun2003

Convict Labor

FAR

52.222-21

Apr 2015

Prohibition of Segregated Facilities

FAR

52.222-26

Sept 2016

Equal Opportunity

FAR

52.222-29

Apr 2015

Notification of Visa Denial.

FAR

52.222-35

Oct 2015

Equal Opportunity for Veterans

FAR

52.222-36

Jul 2014

Equal Opportunity for Workers with Disabilities

FAR

52.222-37

Feb 2016

Employment Reports on Veterans

FAR

52.222-38

Feb 2016

Compliance with Veterans’ Employment Reporting Requirements

FAR

52.222-40

Dec 2010

Notification of Employee Rights Under the National Labor Relations Act

FAR

52.222-50

Jan 2019

Combating Trafficking in Persons

44

 

--------------------------------------------------------------------------------

 

Reg

Clause

Date

Clause Title

FAR

52.222-54

Oct 2015

Employment Eligibility Verification

FAR

52.223-6

May 2001

Drug-Free Workplace

FAR

52.223-18

Aug 2011

Encouraging Contractor Policies to Ban Text Messaging While Driving

FAR

52.224-1

April 1984

Privacy Act Notification

FAR

52.224-2

April 1984

Privacy Act

FAR

52.225-13

Jun 2008

Restrictions on Certain Foreign Purchases

FAR

52.227-1

Dec 2007

Authorization and Consent, Alternate 1 (APR 1984)

FAR

52.227-2

Dec 2007

Notice and Assistance Regarding Patent and Copyright Infringement

FAR

52.227-11

May 2014

Patent Rights – Ownership by the Contractor

FAR

52.227-14

May 2014

Rights in Data – General, Alternate II

FAR

52.227-16

June 1987

Additional Data Requirements

FAR

52.228-7

Mar 1996

Insurance – Liability to Third Persons

FAR

52.229-3

Feb 2013

Federal, State and Local Taxes

FAR

52.232-1

Apr 1984

Payments

FAR

52.232-2

Apr 1984

Payments under Fixed-Price Research and Development Contracts

FAR

52.232-8

Feb 2002

Discounts for Prompt Payment

FAR

52.232-9

Apr 1984

Limitation on Withholding of Payments

FAR

52.232-11

Apr 1984

Extras

FAR

52.232-17

May 2014

Interest

FAR

52.232-18

Apr 1984

Availability of Funds

FAR

52.232-20

Apr 1984

Limitation of Cost

FAR

52.232-22

Apr 1984

Limitation of Funds

FAR

52.232-23

May 2014

Assignment of Claims

FAR

52.232-25

Jan 2017

Prompt Payment, Alternate I

FAR

52.232-33

Oct 2018

Payment by Electronic Funds Transfer--System for Award Management

FAR

52.232-40

Dec 2013

Providing Accelerated Payments to Small Business Subcontractors

FAR

52.233-1

May 2014

Disputes

FAR

52.233-3

Aug 1996

Protest After Award

FAR

52.233-4

Oct 2004

Applicable Law for Breach of Contract Claim

45

 

--------------------------------------------------------------------------------

 

Reg

Clause

Date

Clause Title

FAR

52.242-1

Apr 1984

Notice of Intent to Disallow Costs

FAR

52.242-3

May 2014

Penalties for Unallowable Costs

FAR

52.242-4

Jan 1997

Certification of Final Indirect Costs

FAR

52.242-13

Jul 1995

Bankruptcy

FAR

52.243-1

Aug 1987

Changes - Fixed-Price Alternate V (Apr 1984).

FAR

52.243-2

Aug 1987

Changes—Cost-Reimbursement Alternate V (Apr 1984).

FAR

52.243-6

Apr 1984

Change Order Accounting.

FAR

52.243-7

Jan 2017

Notification of Changes

FAR

52.244-2

Oct 2010

Subcontracts, Alternate 1 (Jun 2007)

FAR

52.244-5

Dec 1996

Competition in Subcontracting

FAR

52.244-6

Jan 2019

Subcontracts for Commercial Items

FAR

52.245-1

Jan 2017

Government Property

FAR

52.245-9

Apr 2012

Use and Charges

FAR

52.246-23

Feb 1997

Limitation of Liability.

FAR

52.246-25

Feb 1997

Limitation of Liability—Services

FAR

52.248-1

Oct 2010

Value Engineering

FAR

52.249-2

Apr 2012

Termination for the Convenience of the Government (Fixed-Price)

FAR

52.249-6

May 2004

Termination (Cost-Reimbursement)

FAR

52.249-8

Apr 1984

Default (Fixed-Price Supply and Service)

FAR

52.249-9

Apr 1984

Default (Fixed-Price Research and Development)

FAR

52.249-14

Apr 1984

Excusable Delays

FAR

52.253-1

Jan 1991

Computer Generated Forms

 

I.2.

DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48 CFR
Chapter 3) CLAUSES

Full text of the HHSAR clauses can be found at
https://www.hhs.gov/grants/contracts/contract-policies-regulations/hhsar/index.html

 

HHSAR

352.203-70

Dec 2015

Anti-Lobbying

HHSAR

352.222-70

Dec 2015

Offeror Cooperation in Equal Employment Opportunity Investigations

HHSAR

352.223-70

Dec 2015

Safety and Health

HHSAR

352.224-70

Dec 2015

Privacy Act

HHSAR

352.233-71

Dec 2015

Litigation and Claims

HHSAR

352.270-6

Dec 2015

Restriction on use of Human Subjects

46

 

--------------------------------------------------------------------------------

 

 

I.3.

ADDITIONAL CONTRACT CLAUSES

I.3.1.

Additional HHS Acquisition Regulation (HHSAR) Clauses – In Full Text

352.231-70 Salary rate limitation (Dec 2015)

(a)

The Contractor shall not use contract funds to pay the direct salary of an
individual at a rate in excess of the Federal Executive Schedule Level II in
effect on the date the funding was obligated

(b)

For purposes of the salary rate limitation, the terms ‘‘direct salary,’’
‘‘salary,’’ and ‘‘institutional base salary’’ have the same meaning and are
collectively referred to as ‘‘direct salary’’ in this clause. An individual’s
direct salary is the annual compensation that the Contractor pays for an
individual’s direct effort (costs) under the contract. Direct salary excludes
any income that an individual may be permitted to earn outside of duties to the
Contractor. Direct salary also excludes fringe benefits, overhead, and general
and administrative expenses (also referred to as indirect costs or facilities
and administrative costs).

The salary rate limitation does not restrict the salary that an organization may
pay an individual working under a Department of Health and Human Services
contract or order; it merely limits the portion of that salary that may be paid
with federal funds.

(c)

The salary rate limitation also applies to individuals under subcontracts.

(d)

If this is a multiple-year contract or order, it may be subject to unilateral
modification by the Contracting Officer to ensure that an individual is not paid
at a rate that exceeds the salary rate limitation provision established in the
HHS appropriations act used to fund this contract.

(e)

See the salaries and wages pay tables on the U.S. Office of Personnel Management
website for federal Executive Schedule salary levels.

(End of clause)

I.3.2.

Additional Federal Acquisition Regulation (FAR) (48 CFR Chapter 1) Clauses – In
Full Text

52.217-7 Option for Increased Quantity -- Separately Priced Line Item (Mar 1989)

The Government may require the delivery of the numbered line item, identified in
the Schedule as an option item, in the quantity and at the price stated in the
Schedule. The Contracting Officer may exercise the option by written notice to
the Contractor within 30 days. Delivery of added items shall continue at the
same rate that like items are called for under the contract, unless the parties
otherwise agree.

52.217-8 Option to Extend Services (Nov 1999)

The Government may require continued performance of any services within the
limits and at the rates specified in the contract. These rates may be adjusted
only as a result of revisions to

47

 

--------------------------------------------------------------------------------

 

prevailing labor rates provided by the Secretary of Labor. The option provision
may be exercised more than once, but the total extension of performance
hereunder shall not exceed 6 months. The Contracting Officer may exercise the
option by written notice to the Contractor within 30 days.

52.217-9 Option to Extend the Term of the Contract (Mar 2000)

(a)

The Government may extend the term of this contract by written notice to the
Contractor within 30 days; provided that the Government gives the Contractor a
preliminary written notice of its intent to extend at least 30 days before the
contract expires. The preliminary notice does not commit the Government to an
extension.

(b)

If the Government exercises this option, the extended contract shall be
considered to include this option clause.

(c)

The total duration of this contract, including the exercise of any options under
this clause, shall not exceed ten years.

 

 

48

 

--------------------------------------------------------------------------------

 

PART III – ATTACHMENTS

SECTION J– LIST OF ATTACHMENTS

The following documents are attached and incorporated in this contract:

 

11.

Statement of Work, dated December 18, 2019, 12 pages

 

12.

Invoice/Financing Instructions for Cost-Reimbursement Type Contracts

 

13.

Invoice Instructions for Fixed-Priced Type Contracts

 

14.

Sample Invoice Form

 

15.

Report of Government Owned, Contractor Held Property, 1 page

 

16.

Form SF-LLL, Disclosure of Lobbying Activities, 2 pages

 

17.

Paratek Intellectual Property, 20 Pages

 

18.

VMI/SNS Requirements, 3 Pages

 

 

49

--------------------------------------------------------------------------------

 

PART IV – REPRESENTATIONS AND INSTRUCTIONS

SECTION K – REPRESENTATIONS AND CERTIFICATIONS

The following documents are incorporated by reference in this contract:

 

19.

The Contractor’s representations and certifications, including those completed
electronically via the System for Award Management (SAM), are incorporated by
reference into the contract.

 

20.

Animal Welfare Assurance Numbers (Prime and Subcontractors).

 

21.

Human Subjects Assurance Identification Numbers (Prime and Subcontractors).

The following FAR clause is incorporated by reference:

FAR 52.225-25 – Prohibition on Contracting with Entities Engaging in Certain
Activities or Transactions Relating to Iran – Representation and Certifications
(Aug 2018)

 

 

50

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

Statement of Work

PREAMBLE

Independently and not as an agency of the Government, the Contractor shall be
required to furnish all the necessary services, qualified personnel, material,
equipment, and facilities, not otherwise provided by the Government, as needed
to perform the Statement of Work submitted in response to the BARDA Request for
Proposal (RFP) BARDA CBRN 19-100-SOL-00011.

The Government reserves the right to modify the milestones, progress, schedule,
budget, or deliverables to add or delete deliverables, process, or schedules if
the need arises. Because of the nature of this research and development (R&D)
contract and the complexities inherent in this and prior programs, at designated
milestones the Government will evaluate whether work should be redirected,
removed, or whether schedule or budget adjustments should be made.

Overall Objectives and Scope

The overall objective of this contract is to procure an antibiotic that can be
used under Emergency Use Authorization (EUA) pre-approval or marketing
authorization for the treatment and/or post- exposure prophylaxis treatment of
pulmonary anthrax. The Contractor will develop NUZYRA® for Animal Rule
licensure, with the objective of making it suitable for stockpiling and use to
treat infections with B. anthracis. Once suitable regulatory authorization has
been achieved or under an applicable stockpiling authority, NUZYRA® will be
purchased and delivered to the SNS stockpile or these supplies will become part
of a VMI program managed by Paratek. Optional objectives cover activities to
help secure the NUZYRA® supply chain, activities to support the commercial
sustainability of NUZYRA® with the objective to ensuring continued supply,
activities intended to expand the Animal Rule licenses of NUZYRA®, and further
purchases for VMI managed by Paratek. The scope of work for this contract
includes preclinical, clinical, manufacturing and procurement activities that
fall into the following areas: nonclinical activities; clinical activities;
manufacturing activities; procurement activities and all associated regulatory,
quality assurance, management, and administrative activities. The Research and
Development (R&D) efforts and procurement of NUZYRA® will progress in specific
stages that cover the base performance (CLINs 1 and 2) segment and seven (7)
option segments (CLINs 4 to 10) as specified in this contract. The Contractor
must complete specific tasks required in each of the discrete work segments. The
scope of work has been broken into the following phases which are discrete work
segments:

 

22.

CLIN 1: LATE STAGE DEVELOPMENT TO SUPPORT LICENSURE OF ANTIBIOTIC (ANTHRAX)

 

23.

CLIN 2: INITIAL PURCHASE, STORAGE AND DELIVERY OF ANTIBIOTIC AS FINAL DRUG
PRODUCT (FDP)

 

24.

CLIN 3: Not Applicable - NUZYRA IS ALREADY FDA APPROVED FOR COMMUNITY ACQUIRED
BACTERIAL PNEUMONIA AND ACUTE BACTERIAL SKIN AND SKIN STRUCTURE INFECTIONS.

 

25.

CLIN 4: SUPPLEMENTAL LATE STAGE DEVELOPMENT FOR ANTHRAX

 

26.

CLIN 5: BARDA SECURITY REQUIREMENTS, [***]

 

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

 

27.

CLIN 6: POST-MARKETING STUDY COMMITMENTS/ REQUIREMENTS FOR COMMERCIAL CABP AND
ABSSSI INDICATIONS

 

28.

[***]

 

29.

CLIN 8: ADDITIONAL PROCUREMENT OF ANTIBIOTIC(S) AS FINAL DRUG PRODUCT (FDP)

 

30.

CLIN 9: ADDITIONAL PROCUREMENT OF ANTIBIOTIC(S) AS FINAL DRUG PRODUCT (FDP)

 

31.

CLIN 10: ADDITIONAL PROCUREMENT OF ANTIBIOTIC(S) AS FINAL DRUG PRODUCT (FDP)

1.

CLIN 1: LATE STAGE DEVELOPMENT TO SUPPORT LICENSURE OF ANTIBIOTIC (ANTHRAX)

The Contractor will continue to develop of NUZYRA® for the treatment of
pulmonary Anthrax with the objective of obtaining approval through the FDA
Animal Rule.

[***]

2.

CLIN 2: INITIAL PURCHASE, STORAGE AND DELIVERY OF ANTIBIOTIC AS FINAL DRUG
PRODUCT (FDP)

The Contractor will supply 2,500 drug product treatment courses of NUZYRA®

[***]

3.

CLIN 3: Not Applicable – NUZYRA is already FDA Approved for community acquired
bacterial pneumonia and acute bacterial skin and skin structure infections.

4.

CLIN 4: SUPPLEMENTAL LATE STAGE DEVELOPMENT FOR ANTHRAX

[***]

5.

CLIN 5: BARDA SECURITY REQUIREMENTS, [***]

[***]

6.

CLIN 6: POST-MARKETING STUDY COMMITMENTS/ REQUIREMENTS FOR COMMERCIAL CABP AND
ABSSSI INDICATIONS

[***]

8.

CLIN 8: ADDITIONAL PROCUREMENT OF ANTIBIOTIC(S) AS FINAL DRUG PRODUCT (FDP)

The Contractor shall store and maintain under the recommended storage conditions
purchased NUZYRA® drug product inventory for the US Government in a VMI or
deliver such inventory to the ASPR/SNS in the manner described in CLIN 2.

 

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

9.

CLIN 9: ADDITIONAL PROCUREMENT OF ANTIBIOTIC(S) AS FINAL DRUG PRODUCT (FDP)

The Contractor shall store and maintain under the recommended storage conditions
purchased NUZYRA® drug product inventory for the US Government in a VMI or
deliver such inventory to the ASPR/SNS in the manner described in CLIN 2.

10.

CLIN 10: ADDITIONAL PROCUREMENT OF ANTIBIOTIC(S) AS FINAL DRUG PRODUCT (FDP)

The Contractor shall store and maintain under the recommended storage conditions
purchased NUZYRA® drug product inventory for the US Government in a VMI or
deliver such inventory to the ASPR/SNS in the manner described in CLIN 2.

 

 

 

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

Timeline View of all CLINs provided in this SOW

 

[***]



 

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

WBS

Milestone

Deliverable

Success Criteria

Go/No-Go

Year/Qtr Achieved

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

WBS

Milestone

Deliverable

Success Criteria

Go/No-Go

Year/Qtr Achieved

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

ATTACHMENT #2

INVOICE/FINANCING REQUEST INSTRUCTIONS - FOR COST-REIMBURSEMENT TYPE CONTRACTS

Format: Payment requests shall be submitted on the Contractor’s self-generated
form in the manner and format prescribed herein and as illustrated in the Sample
Invoice/Financing Request. Standard Form 1034, Public Voucher for Purchases and
Services Other Than Personal, may be used in lieu of the Contractor’s
self-generated form provided it contains all of the information shown on the
Sample Invoice/Financing Request. DO NOT include a cover letter with the payment
request.

Number of Copies: Payment requests shall be submitted in the quantity specified
in the Invoice Submission Instructions in Section G of the Contract Schedule.

Frequency: Payment requests shall not be submitted more frequently than once
every two weeks in accordance with the Allowable Cost and Payment Clause
incorporated into this contract. Small business concerns may submit
invoices/financing requests more frequently than every two weeks when authorized
by the Contracting Officer.

Cost Incurrence Period: Costs incurred must be within the contract performance
period or covered by pre-contract cost provisions.

Billing of Costs Incurred: If billed costs include (1) costs of a prior billing
period, but not previously billed, or (2) costs incurred during the contract
period and claimed after the contract period has expired, the Contractor shall
site the amount(s) and month(s) in which it incurred such costs.

Contractor’s Fiscal Year: Payment requests shall be prepared in such a manner
that the Government can identify costs claimed with the Contractor’s fiscal
year.

Currency: All BARDA contracts are expressed in United States dollars. When the
Government pays in a currency other than United States dollars, billings shall
be expressed, and payment by the Government shall be made, in that other
currency at amounts coincident with actual costs incurred. Currency fluctuations
may not be a basis of gain or loss to the Contractor. Notwithstanding the above,
the total of all invoices paid under this contract may not exceed the United
States dollars authorized.

Costs Requiring Prior Approval: Costs requiring the Contracting Officer’s
approval, including those set forth in an Advance Understanding in the contract,
shall be identified and reference the Contracting Officer’s Authorization (COA)
Number. In addition, the Contractor shall show any cost set forth in an Advance
Understanding as a separate line item on the payment request.

Invoice/Financing Request Identification: Each payment request shall be
identified as either:

(a)

Interim Invoice/Contract Financing Request: These are interim payment requests
submitted during the contract performance period.

 

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

(b)

Completion Invoice: The completion invoice shall be submitted promptly upon
completion of the work, but no later than one year from the contract completion
date, or within 120 days after settlement of the final indirect cost rates
covering the year in which the contract is physically complete (whichever date
is later). The Contractor shall submit the completion invoice when all costs
have been assigned to the contract and it completes all performance provisions.

(c)

Final Invoice: A final invoice may be required after the amounts owed have been
settled between the Government and the Contractor (e.g., resolution of all
suspensions and audit exceptions).

Preparation and Itemization of the Invoice/Financing Request: The Contractor
shall furnish the information set forth in the instructions below. The
instructions are keyed to the entries on the Sample Invoice/Financing Request.

(a)

Designated Billing Office Name and Address: Enter the designated billing office
name and address, as identified in the Invoice Submission Instructions in
Section G of the Contract Schedule.

(b)

Contractor’s Name, Address, Point of Contact, VIN, and DUNS or DUNS+4 Number:
Show the Contractor’s name and address exactly as they appear in the contract,
along with the name, title, phone number, and e-mail address of the person to
notify in the event of an improper invoice or, in the case of payment by method
other than Electronic Funds Transfer, to whom payment is to be sent. Provide the
Contractor’s Vendor Identification Number (VIN), and Data Universal Numbering
System (DUNS) number or DUNS+4. The DUNS number must identify the Contractor’s
name and address exactly as stated on the face page of the contract. When an
approved assignment has been made by the Contractor, or a different payee has
been designated, provide the same information for the payee as is required for
the Contractor (i.e., name, address, point of contact, VIN, and DUNS).

(c)

Invoice/Financing Request Number: Insert the appropriate serial number of the
payment request.

(d)

Date Invoice/Financing Request Prepared: Insert the date the payment request is
prepared.

(e)

Contract Number and Order Number (if applicable): Insert the contract number and
order number (if applicable).

(f)

Effective Date: Insert the effective date of the contract or if billing under an
order, the effective date of the order.

(g)

Total Estimated Cost of Contract/Order: Insert the total estimated cost of the
contract, exclusive of fixed-fee. If billing under an order, insert the total
estimated cost of the order, exclusive of fixed- fee. For incrementally funded
contracts/orders, enter the amount currently obligated and available for
payment.

(h)

Total Fixed-Fee: Insert the total fixed-fee (where applicable) or the portion of
the fixed-fee applicable to a particular invoice as defined in the contract.

 

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

(i)

Two-Way/Three-Way Match: Identify whether payment is to be made using a two-way
or three- way match. To determine required payment method, refer to the Invoice
Submission Instructions in Section G of the Contract Schedule.

(j)

Office of Acquisitions: Insert the name of the Office of Acquisitions, as
identified in the Invoice Submission Instructions in Section G of the Contract
Schedule.

(k)

Central Point of Distribution: Insert the Central Point of Distribution, as
identified in the Invoice Submission Instructions in Section G of the Contract
Schedule.

(l)

Billing Period: Insert the beginning and ending dates (month, day, and year) of
the period in which costs were incurred and for which reimbursement is claimed.

(m)

Amount Billed - Current Period: Insert the amount claimed for the current
billing period by major cost element, including any adjustments and fixed-fee.
If the Contract Schedule contains separately priced line items, identify the
contract line item(s) on the payment request and include a separate breakdown
(by major cost element) for each line item.

(n)

Amount Billed - Cumulative: Insert the cumulative amounts claimed by major cost
element, including any adjustments and fixed-fee. If the Contract Schedule
contains separately priced line items, identify the contract line item(s) on the
payment request and include a separate breakdown (by major cost element) for
each line item.

(o)

Direct Costs: Insert the major cost elements. For each element, consider the
application of the paragraph entitled “Costs Requiring Prior Approval” on page 1
of these instructions.

 

(1)

Direct Labor: Include salaries and wages paid (or accrued) for direct
performance of the contract. List individuals by name, title/position,
hourly/annual rate, level of effort (actual hours or % of effort), breakdown by
task performed by personnel, and amount claimed.

 

(2)

Fringe Benefits: List any fringe benefits applicable to direct labor and billed
as a direct cost. Do not include in this category fringe benefits that are
included in indirect costs.

 

(3)

Accountable Personal Property: Include any property having a unit acquisition
cost of $5,000 or more, with a life expectancy of more than two years, and
sensitive property regardless of cost (see the HHS Contractor’s Guide for
Control of Government Property)(e.g. personal computers). Note this is not
permitted for reimbursement without pre-authorization from the CO.

On a separate sheet of paper attached to the payment request, list each item for
which reimbursement is requested. Include reference to the following (as
applicable):

-Item number for the specific piece of equipment listed in the Property
Schedule, and

 

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

-COA number, if the equipment is not covered by the Property Schedule.

The Contracting Officer may require the Contractor to provide further
itemization of property having specific limitations set forth in the contract.

 

(4)

Materials and Supplies: Include all consumable material and supplies regardless
of amount. Detailed line-item breakdown (e.g. receipts, quotes, etc.) is
required.

 

(5)

Premium Pay: List remuneration in excess of the basic hourly rate.

 

(6)

Consultant Fee: List fees paid to consultants. Identify consultant by name or
category as set forth in the contract or COA, as well as the effort (i.e.,
number of hours, days, etc.) and rate billed.

 

(7)

Travel: Include domestic and foreign travel. Foreign travel is travel outside of
Canada, the United States and its territories and possessions. However, for an
organization located outside Canada, the United States and its territories and
possessions, foreign travel means travel outside that country. Foreign travel
must be billed separately from domestic travel.

 

(8)

Subcontract Costs: List subcontractor(s) by name and amount billed. Provide
subcontract invoices/receipts as backup documentation. If subcontract is of the
cost-reimbursement variety, detailed breakdown will be required. Regardless,
include backup documentation (e.g. subcontractor invoices, quotes, etc.).

 

(9)

Other: Include all other direct costs not fitting into an aforementioned
category. If over $1,000, list cost elements and dollar amounts separately. If
the contract contains restrictions on any cost element, that cost element must
be listed separately.

(p)

Cost of Money (COM): Cite the COM factor and base in effect during the time the
cost was incurred and for which reimbursement is claimed, if applicable.

(q)

Indirect Costs: Identify the indirect cost base (IDC), indirect cost rate, and
amount billed for each indirect cost category.

(r)

Fixed-Fee: Cite the formula or method of computation for fixed-fee, if
applicable. The fixed-fee must be claimed as provided for by the contract.

(s)

Total Amounts Claimed: Insert the total amounts claimed for the current and
cumulative periods.

(t)

Adjustments: Include amounts conceded by the Contractor, outstanding
suspensions, and/or disapprovals subject to appeal.

(u)

Grand Totals

 

 

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

(v)

Certification of Salary Rate Limitation: If required by the contract (see
Invoice Submission Instructions in Section G of the Contract Schedule), the
Contractor shall include the following certification at the bottom of the
payment request:

“I hereby certify that the salaries billed in this payment request are in
compliance with the Salary Rate Limitation Provisions in Section H of the
contract.”

**Note the Contracting Officer may require the Contractor to submit detailed
support for costs claimed on payment requests. Every cost must be determined to
be allocable, reasonable, and allowable per FAR Part 31.

 

 

 

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

ATTACHMENT #3

INVOICE/FINANCING REQUEST INSTRUCTIONS FOR FIXED PRICE TYPE CONTRACTS

General The Contractor shall submit vouchers or invoices as prescribed herein.

Format Standard Form l034, Public Voucher for Purchases and Services Other Than
Personal, and Standard Form l035, Public Voucher for Purchases and Services
Other than Personal--Continuation Sheet, and the payee’s letterhead or
self-designed form should be used to submit claims for reimbursement.

Number of Copies: As indicated in the contract.

Frequency Invoices submitted in accordance with the Payment Clause shall be
submitted monthly upon delivery of goods or services unless otherwise authorized
by the Contracting Officer.

Preparation and Itemization of the Invoice The invoice shall be prepared as
follows:

(a)Designated Billing Office and address:

HHS/ASPR/BARDA

330 Independence Ave, Room G640

Washington DC 20201

ATTN: Contracting Officer

(b)Invoice Number

(c)Date of Invoice

(d)Contract number and date

(e)Payee’s name and address. Show the Contractor’s name (as it appears in the
contract), correct address, and the title and phone number of the responsible
official to whom payment is to be sent. When an approved assignment has been
made by the Contractor, or a different payee has been designated, then insert
the name and address of the payee instead of the Contractor.

(f)Description of goods or services, quantity, unit price, (where appropriate),
and total amount.

(g)Charges for freight or express shipments other than F.O.B. destination. (If
shipped by freight or express and charges are more than $25, attach prepaid
bill.)

(h)Equipment - If there is a contract clause authorizing the purchase of any
item of equipment, the final invoice must contain a statement indicating that no
item of equipment was purchased or include a completed form HHS-565, Report of
Capitalized Nonexpendable Equipment.

 

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

Currency: Where payments are made in a currency other than United States
dollars, billings on the contract shall be expressed, and payment by the United
States Government shall be made, in that other currency at amounts coincident
with actual costs incurred. Currency fluctuations may not be a basis of gain or
loss to the Contractor. Notwithstanding the above, the total of all invoices
paid under this contract may not exceed the United States dollars authorized.

 

 

 

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

ATTACHMENT #4 - SAMPLE INVOICE FORM

Company Name

 

Designated Billing Office Name and

Address:

DHHS/OS/ASPR/AMCG

Attn: Contracting Officer

200 C St., S.W.

Washington, D.C. 20201

Contractor’s Address and Contact

Information:

 

 

 

POC: Name of accountant or COO or

signatory authority for invoice

Title:

Phone:

E-Mail:

TIN:

DUNS #:

Invoice/Finance Number:

Date Invoice Prepared:

Contract No. and Title:

Effective Date & Period of Performance:

Total Estimated Cost of Order:

Office of Acquisitions:

Contracting Officer (insert name here)

Office of Acquisitions Management,

Contracts, and Grants (AMCG)

 

 

Central Point of Distribution:

This invoice represents reimbursable costs for the period from

 

 

Amount Billed

 

Expenditure Category

Current

Cumulative

Contract Value

Direct Costs:

 

 

 

Direct Labor

 

 

 

Fringe Benefits       0.00%

 

 

 

Total Labor Costs:

 

 

 

 

 

 

 

Overhead                           0.00%

 

 

 

 

 

 

 

Travel

 

 

 

Subcontracts

 

 

 

Consultant Fees

 

 

 

Materials and Supplies

 

 

 

Other

 

 

 

Total Direct Costs

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

75A50120C00001

Paratek

 

G&A Rate                            0.00%

 

 

 

 

 

 

 

Subtotal:

 

 

 

 

 

 

 

Fixed Fee                             0.0%

 

 

 

 

 

 

 

Total Amount Claimed

 

 

 

 

 

 

 

Adjustments

 

 

 

 

 

 

 

Grand Total

$      -

 

 

I certify that all payments requested are for appropriate purposes and in
accordance with the contract.

 

Name/signature of signatory authority for invoicing

 

 



 

--------------------------------------------------------------------------------

Attachment 5

REPORT OF GOVERNMENT OWNED, CONTRACTOR HELD PROPERTY

CONTRACTOR:

 

CONTRACT NUMBER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDRESS:

 

REPORT DATE:

 

ADDRESS1:

 

 

 

ADDRESS2:

 

FISCAL YEAR:

 

CITY:

 

 

 

STATE:

 

 

 

ZIP:

 

 

 

 

CLASSIFICATION

BEGINNING OF

PERIOD

ADJUSTMENTS

END OF PERIOD

 

#ITEMS

VALUE

GFP

ADDED

CAP

ADDED

DELETIONS

#ITEMS

VALUE

LAND >=$25K

 

 

 

 

 

 

 

LAND <$25K

 

 

 

 

 

 

 

OTHER REAL

>=$25K

 

 

 

 

 

 

 

OTHER REAL

<$25K

 

 

 

 

 

 

 

PROPERTY UNDER

CONST >=$25K

 

 

 

 

 

 

 

PROPERTY UNDER

CONST <$25K

 

 

 

 

 

 

 

PLANT EQUIP

>=$25K

 

 

 

 

 

 

 

PLANT EQUIP

<$25K

 

 

 

 

 

 

 

SPECIAL TOOLING

>=$25K

 

 

 

 

 

 

 

SPECIAL TOOLING

<$25K

 

 

 

 

 

 

 

SPECIAL TEST

EQUIP >=$25K

 

 

 

 

 

 

 

SPECIAL TEST

EQUIP <$25K

 

 

 

 

 

 

 

AGENCY

PECULIAR >=$25K

 

 

 

 

 

 

 

AGENCY

PECULIAR <$25K

 

 

 

 

 

 

 

MATERIAL >=$25K

(CUMULATIVE)

 

 

 

 

 

PROPERTY UNDER

MFR >=$25K

 

 

 

 

 

 

 

PROPERTY UNDER

MFR <$25K

 

 

 

 

 

 

 

SIGNED BY:

 

--------------------------------------------------------------------------------

 

SIGNATURE

 

DATE SIGNED:

 

NAME PRINTED

 

Email

 

TITLE

 

TELEPHONE

 

 

Report of Government Owned, Contractor Held Property (Rev 10/2014)

 

 

 

--------------------------------------------------------------------------------

Attachment 6

Approved by OMB

0348-0046

DISCLOSURE OF LOBBYING ACTIVITIES

Complete this form to disclose lobbying activities pursuant to 31 U.S.C. 1352

(See reverse for public burden disclosure.)

 

1. Type of Federal Action:

☐    a. contract

b. grant

c. cooperative agreement

d. loan

e. loan guarantee

f. loan insurance

2. Status of Federal Action:

☐    a. bid/offer/application

b. initial award

c. post-award

3. Report Type:

a. initial filing

b. material change

For Material Change Only:

year ____ quarter ____

date of last report ____

4. Name and Address of Reporting Entity:

 

☐  Prime             ☐  Subawardee

Tier ____, if known :

 

Congressional District, if known:4c

5. If Reporting Entity in No. 4 is a Subawardee, Enter

Name and Address of Prime:

 

 

 

Congressional District, if known :

6. Federal Department/Agency:

7. Federal Program Name/Description:

 

    CFDA Number, if applicable :

8. Federal Action Number, if known :

9. Award Amount, if known :

$

10. a. Name and Address of Lobbying Registrant

         ( if individual, last name, first name, MI ):

b. Individuals Performing Services (including address if different from No. 10a
)

(last name, first name, MI ):

 

 

 

11.Information requested through this form is authorized by title 31 U.S.C.
section 1352. This disclosure of lobbying activities is a material
representation of fact upon which reliance was placed by the tier above when
this transaction was made or entered into. This disclosure is required pursuant
to 31 U.S.C. 1352. This information will be available for public inspection. Any
person who fails to file the required disclosure shall be subject to a civil
penalty of not less than $10,000 and not more than $100,000 for each such
failure.

Signature:                                                                      

Print Name:                                                                   

Title:
                                                                             

Telephone No.:                               Date:                      

 

Federal Use Only:

Authorized for Local Reproduction Standard Form LLL (Rev. 7-97)

 

 



 

PRINT

 

 

 



 

 

 

--------------------------------------------------------------------------------

 

INSTRUCTIONS FOR COMPLETION OF SF-LLL, DISCLOSURE OF LOBBYING ACTIVITIES

This disclosure form shall be completed by the reporting entity, whether
subawardee or prime Federal recipient, at the initiation or receipt of a covered
Federal action, or a material change to a previous filing, pursuant to title 31
U.S.C. section 1352. The filing of a form is required for each payment or
agreement to make payment to any lobbying entity for influencing or attempting
to influence an officer or employee of any agency, a Member of Congress, an
officer or employee of Congress, or an employee of a Member of Congress in
connection with a covered Federal action. Complete all items that apply for both
the initial filing and material change report. Refer to the implementing
guidance published by the Office of Management and Budget for additional
information.

 

1.

Identify the type of covered Federal action for which lobbying activity is
and/or has been secured to influence the outcome of a covered Federal action.

 

2.

Identify the status of the covered Federal action.

 

3.

Identify the appropriate classification of this report. If this is a follow-up
report caused by a material change to the information previously reported, enter
the year and quarter in which the change occurred. Enter the date of the last
previously submitted report by this reporting entity for this covered Federal
action.

 

4.

Enter the full name, address, city, State and zip code of the reporting entity.
Include Congressional District, if known. Check the appropriate classification
of the reporting entity that designates if it is, or expects to be, a prime or
subaward recipient. Identify the tier of the subawardee, e.g., the first
subawardee of the prime is the 1st tier. Subawards include but are not limited
to subcontracts, subgrants and contract awards under grants.

 

5.

If the organization filing the report in item 4 checks “Subawardee,” then enter
the full name, address, city, State and zip code of the prime Federal recipient.
Include Congressional District, if known.

 

6.

Enter the name of the Federal agency making the award or loan commitment.
Include at least one organizational level below agency name, if known. For
example, Department of Transportation, United States Coast Guard.

 

7.

Enter the Federal program name or description for the covered Federal action
(item 1). If known, enter the full Catalog of Federal Domestic Assistance (CFDA)
number for grants, cooperative agreements, loans, and loan commitments.

 

8.

Enter the most appropriate Federal identifying number available for the Federal
action identified in item 1 (e.g., Request for Proposal (RFP) number; Invitation
for Bid (IFB) number; grant announcement number; the contract, grant, or loan
award number; the application/proposal control number assigned by the Federal
agency). Include prefixes, e.g., “RFP-DE-90-001.”

 

--------------------------------------------------------------------------------

 

 

9.

For a covered Federal action where there has been an award or loan commitment by
the Federal agency, enter the Federal amount of the award/loan commitment for
the prime entity identified in item 4 or 5.

 

10.

(a) Enter the full name, address, city, State and zip code of the lobbying
registrant under the Lobbying Disclosure Act of 1995 engaged by the reporting
entity identified in item 4 to influence the covered Federal action.

(b) Enter the full names of the individual(s) performing services, and include
full address if different from 10 (a). Enter Last Name, First Name, and Middle
Initial (MI).

 

11.

The certifying official shall sign and date the form, print his/her name, title,
and telephone number.

 

According to the Paperwork Reduction Act, as amended, no persons are required to
respond to a collection of information unless it displays a valid OMB Control
Number. The valid OMB control number for this information collection is OMB No.
0348-0046. Public reporting burden for this collection of information is
estimated to average 10 minutes per response, including time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding the burden estimate or any other aspect of this collection of
information, including suggestions for reducing this burden, to the Office of
Management and Budget, Paperwork Reduction Project (0348-0046), Washington, DC
20503.

 

 



 

--------------------------------------------------------------------------------

 

Paratek Patent Applications and Issued Patents [***]

Attachment #7

 

[***]

 

 

 

--------------------------------------------------------------------------------

 

ATTACHMENT #8

Contract requirements for DSNS Logistics Support

[***]

 

 